



 
MDU RESOURCES GROUP, INC.
401(K) RETIREMENT PLAN


As Restated March 1, 2011
 


 
 

--------------------------------------------------------------------------------

 




 





 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
     
INTRODUCTION
 
1
     
ARTICLE I
DEFINITIONS
4
     
ARTICLE II
PARTICIPATION
13
2.1
Requirements
13
2.2
Termination of Participation
13
2.3
Reemployment
14
     
ARTICLE III
CONTRIBUTIONS
16
3.1
Savings Contributions
16
3.2
Suspension of Participant Contribution
17
3.3
Matching Contributions
17
3.4
Employer  Contributions
19
3.5
Special Limitations on Savings Contributions
20
3.6
Special Matching Contribution Limitations
24
3.7
Contribution Limitation
26
3.8
Rollover Contributions
28
     
ARTICLE IV
ACCOUNTS; VESTING; DISTRIBUTIONS
30
4.1
Participants’ Accounts
30
4.2
Vesting
30
4.3
Distribution
33
4.4
Method of Payment
33
4.5
Withdrawals by Participants
33
4.6
Timing of Distributions
35
4.7
Distributions Made in Accordance with Code Section 401(A)(31)
38
4.8
Loans to Participants
39
     
ARTICLE IVA
MINIMUM DISTRIBUTION REQUIREMENTS
42
4A.1
General Rules
42
4A.2
Time and Manner of Distribution
43
4A.3
Required Minimum Distributions During Participant’s Lifetime
44
4A.4
Required Minimum Distributions After Participant’s Death
45
4A.5
Definitions.
48
4A.6
Election to Receive Required Minimum Distributions for 2009
49
     
ARTICLE V
INVESTMENT OF CONTRIBUTIONS
50
5.1
Making of Contributions
50
5.2
Investment
50
5.3
Voting of Common Stock of the Company
51
5.4
Tendering of Stock
52
5.5
Dividend Election
53



 
-i-

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
(continued)



   
Page
     
ARTICLE VI
PLAN ADMINISTRATION; CLAIMS FOR BENEFITS
54
6.1
Named Fiduciaries
54
6.2
Administrative Powers and Duties
54
6.3
Benefit Claims Procedure: Review Procedure
56
6.4
Applications and Forms
58
6.5
Facility of Distribution and Payment
59
6.6
Beneficiary Designations
59
6.7
Form and Method of Designation
60
6.8
Administrative Expenses
60
     
ARTICLE VII
TRUST FUND
62
7.1
Trust Agreement
62
7.2
Reversion
62
     
ARTICLE VIII
AMENDMENT AND TERMINATION
63
8.1
Amendments
63
8.2
Right to Terminate
64
8.3
Action by the Company
64
8.4
Distribution of Accounts Upon Plan Termination
64
     
ARTICLE IX
ADOPTION OF THE PLAN BY AFFILIATES
66
     
ARTICLE X
GENERAL
67
10.1
No Guarantee of Employment
67
10.2
Nonalienation of Benefits
67
10.3
Missing Persons
67
10.4
Governing Law
68
10.5
Merger or Consolidation of Plan
68
10.6
Distribution to Alternate Payees
68
     
ARTICLE XI
TOP HEAVY PROVISIONS
69
11.1
Top Heavy Plan
69
11.2
Operative Provisions
69
     
ARTICLE XII
SPECIAL RULES FOR CERTAIN OFFICERS
72
     
Supplement A
 
73
A-1
Introduction
73
A-2
Participation
73
A-3
Use of Terms
74
A-4
Inconsistencies with the Plan
74
     
Supplement B
 
75
B-1
Introduction
75



 
-ii-

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
(continued)



   
Page
     
B-2
The Merger
75
B-3
Participation
75
B-4
Transfer of Assets
75
B-5
Transfer of Account Balances
76
B-6
Limitations
76
     
Supplement C
 
77
C-1
Introduction
77
C-2
The Spin-off and Merger
77
C-3
Transfer of Assets
77
C-4
Transfer of Account Balances
77
C-5
Transfer of Records
78
C-6
Use of Terms
78
     
Supplement D-1
 
79
D-1-1
Introduction
79
D-1-2
Eligibility to Share in the Profit Sharing Feature
79
D-1-3
Amount of Profit Sharing Contributions, Allocation
82
D-1-4
Vesting
83
D-1-5
Use of Terms
83
D-1-6
Inconsistencies with the Plan
83
     
Supplement D-2
 
84
D-2-1
Introduction
84
D-2-2
Eligibility to Share in the Retirement Contribution
84
D-2-3
Amount of Retirement Contributions, Allocation
85
D-2-4
Vesting
86
D-2-5
Use of Terms
86
D-2-6
Inconsistencies with the Plan
86
     
Supplement D-3
 
87
D-3-1
Introduction
87
D-3-2
Eligibility to Share in the Profit Sharing Feature
87
D-3-3
Amount of Profit Sharing Contributions, Allocation
88
D-3-4
Vesting
89
D-3-5
Use of Terms
89
D-3-6
Inconsistencies with the Plan
89
     
Supplement D-4
 
90
RESERVED
 
90
     
Supplement D-5
 
91
D-5-1
Introduction
91
D-5-2
Eligibility to Share in the Retirement Contributions
91
D-5-3
Amount of Retirement Contribution Allocation
92



 
-iii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
D-5-4
Vesting
92
D-5-5
Use of Terms
93
D-5-6
Inconsistencies with the Plan
93
     
Supplement D-6
 
94
D-6-1
Introduction
94
D-6-2
Eligibility to Share in the Retirement Contribution
94
D-6-3
Amount of Retirement Contribution Allocation
95
D-6-4
Vesting
96
D-6-5
Use of Terms
96
D-6-6
Inconsistencies with the Plan
96
     
SUPPLETMENT D-6A
 
97
D-6A-1
Introduction
97
D-6A-2
Eligibility to Share in the Retirement Contribution
97
D-6A-3
Amount of Retirement Contribution Allocation
97
D-6A-4
Vesting
98
D-6A-5
Use of Terms
98
D-6A-6
Inconsistencies with the Plan
99
     
Supplement D-7
   100
D-7-1
Introduction
100
D-7-2
Eligibility to Share in the Retirement Contribution
100
D-7-3
Amount of Retirement Contribution Allocation
100
D-7-4
Vesting
101
D-7-5
Use of Terms
101
D-7-6
Inconsistencies with the Plan
101
     
Supplement E
 
102
E-1
Introduction
102
E-2
Merger
102
E-3
Transfer of Assets
102
E-4
Transfer of Account Balances
102
E-5
Participation
102
E-6
Vesting
103
E-7
Distribution of Benefits
103
E-8
Administration Expenses
103
E-9
Use of Terms
103
E-10
Inconsistencies with the Plan
103
     
Supplement F
 
104
RESERVED
 
104
     
Supplement G
 
105
G-1
Introduction
105



 
-iv-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
G-2
Use of Terms
105
G-3
Inconsistencies with the Plan
105
G-4
Eligibility and Participation
105
G-5
Prevailing Wage Compensation
105
G-6
Supplemental Contributions
106
G-7
Depositing of Employer Contributions
106
G-8
Vesting
106
G-9
Davis-Bacon Subaccount
107
G-10
Contribution Limitation
107
     
Supplement H
Umpqua River Navigation Company
108
H-1
Introduction
108
H-2
Merger
108
H-3
Transfer of Assets
108
H-4
Transfer of Account Balances
108
H-5
Participation
108
H-6
Vesting
109
H-7
Distribution of Benefits
109
H-8
Hardship Withdrawal
109
H-9
Use of Terms
109
H-10
Inconsistencies with the Plan
109
     
Supplement H-1
Morse Bros., Inc.
110
H-1-1
Introduction
110
H-1-2
Merger
110
H-1-3
Transfer of Assets
110
H-1-4
Transfer of Account Balances
110
H-1-5
Participation
110
H-1-6
Vesting
111
H-1-7
Distribution of Benefits
111
H-1-8
Withdrawals
112
H-1-9
After-Tax Withdrawals
112
H-1-10
Use of Terms
112
H-1-11
Inconsistencies with the Plan
112
     
Supplement H-2
Pouk & Steinle
113
H-2-1
Introduction
113
H-2-2
Merger
113
H-2-3
Transfer of Assets
113
H-2-4
Transfer of Account Balances
113
H-2-5
Participation
113
H-2-6
Fee Reimbursement
114
H-2-7
Vesting
114
H-2-8
Distribution of Benefits
114
H-2-9
Hardship Withdrawals
114
H-2-10
Use of Terms
114



 
-v-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
H-2-11
Inconsistencies with the Plan
115
     
Supplement H-3
Oregon Electric Construction, Inc.
116
H-3-1
Introduction
116
H-3-2
Merger
116
H-3-3
Transfer of Assets
116
H-3-4
Transfer of Account Balances
116
H-3-5
Participation
116
H-3-6
Vesting
117
H-3-7
Distribution of Benefits
117
H-3-8
Hardship Withdrawals
117
H-3-9
Use of Terms
117
H-3-10
Inconsistencies with the Plan
118
     
Supplement H-4
Salaried Employees of Hawaiian Cement
119
H-4-1
Introduction
119
H-4-2
Merger
119
H-4-3
Transfer of Assets
119
H-4-4
Transfer of Account Balances
119
H-4-5
Participation
119
H-4-6
Fee Reimbursement
120
H-4-7
Vesting
120
H-4-8
Hardship Withdrawals
120
H-4-9
Withdrawal of Rollover Contributions
120
H-4-10
Use of Terms
120
H-4-11
Inconsistencies with the Plan
120
     
Supplement H-5
Loy Clark Pipeline Company
121
H-5-1
Introduction
121
H-5-2
Merger
121
H-5-3
Transfer of Assets
121
H-5-4
Transfer of Account Balances
121
H-5-5
Participation
121
H-5-6
Vesting
122
H-5-7
Distribution of Benefits
122
H-5-8
Use of Terms
122
H-5-9
Inconsistencies with the Plan
122
     
Supplement H-6
JTL Group, Inc.
123
H-6-1
Introduction
123
H-6-2
Merger
123
H-6-3
Transfer of Assets
123
H-6-4
Transfer of Account Balances
123
H-6-5
Participation
124
H-6-6
Vesting
124
H-6-7
Distribution of Benefits
124



 
-vi-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
H-6-8
Loans to Participants
125
H-6-9
Withdrawals
125
H-6-10
Use of Terms
125
H-6-11
Inconsistencies with the Plan
125
     
Supplement H-7
Rocky Mountain Contractors
126
H-7-1
Introduction
126
H-7-2
Merger
126
H-7-3
Transfer of Assets
126
H-7-4
Transfer of Account Balances
126
H-7-5
Participation
127
H-7-6
Vesting
127
H-7-7
Hardship Withdrawals
127
H-7-8
Age 59½ Withdrawals
128
H-7-9
Loans
128
H-7-10
Distribution of Benefits
128
H-7-11
Use of Terms
129
H-7-12
Inconsistencies with the Plan
129
     
Supplement H-8
Hawaiian Cement Non-Salaried Employees
130
H-8-1
Introduction
130
H-8-2
Merger
130
H-8-3
Transfer of Assets
130
H-8-4
Transfer of Account Balances
130
H-8-5
Participation
130
H-8-6
Vesting
131
H-8-7
Hardship Withdrawals
131
H-8-8
Use of Terms
131
H-8-9
Inconsistencies with the Plan
131
     
Supplement H-9
Bauerly Brothers, Inc. Davis-Bacon Pension Plan
132
H-9-1
Introduction
132
H-9-2
Merger
132
H-9-3
Transfer of Assets
132
H-9-4
Transfer of Account Balances
132
H-9-5
Vesting
132
H-9-6
Distribution of Benefits
133
H-9-7
Withdrawals
133
H-9-8
Loans
133
H-9-9
Use of Terms
133
H-9-10
Inconsistencies with the Plan
134
     
Supplement H-10
Buffalo Bituminous, Inc.
135
H-10-1
Introduction
135
H-10-2
Merger
135



 
-vii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
H-10-3
Transfer of Assets
135
H-10-4
Transfer of Account Balances
135
H-10-5
Vesting
135
H-10-6
Distribution of Benefits
136
H-10-7
Withdrawals
136
H-10-8
Loans
136
H-10-9
Use of Terms
136
H-10-10
Inconsistencies with the Plan
137
     
Supplement H-11
Granite City Ready Mix
138
H-11-1
Introduction
138
H-11-2
Merger
138
H-11-3
Transfer of Assets
138
H-11-4
Transfer of Account Balances
138
H-11-5
Participation
138
H-11-6
Vesting
139
H-11-7
Distribution of Benefits
139
H-11-8
Hardship Withdrawals
139
H-11-9
Use of Terms
139
H-11-10
Inconsistencies with the Plan
139
     
Supplement H-12
Bauerly Brothers, Inc. 401(k) Plan
140
H-12-1
Introduction
140
H-12-2
Merger
140
H-12-3
Transfer of Assets
140
H-12-4
Transfer of Account Balances
140
H-12-5
Participation
140
H-12-6
Vesting
141
H-12-7
Hardship Withdrawals
141
H-12-8
Use of Terms
141
H-12-9
Inconsistencies with the Plan
141
     
SCHEDULE A
 
142
     
SCHEDULE B
 
146






 
-viii-

--------------------------------------------------------------------------------

 


INTRODUCTION
The Tax Deferred Compensation Savings Plan (“Plan”) was originally established,
effective January 1, 1984, by the Board of Directors of MDU Resources Group,
Inc. (formerly known as Montana-Dakota Utilities Co.) for the exclusive benefit
of its employees.  It is intended to provide a means for deferred savings and
investment by employees and to afford security for their retirement. The Company
will make contributions, as provided herein, to be added to such savings.
The Plan is intended to comply with the requirements of the Employee Retirement
Income Security Act of 1974 and Section 401(k) of the Internal Revenue Code of
1986, as amended, and the Regulations promulgated thereunder.  Effective as of
January 1, 1988, the Plan was amended and restated to reflect the merger, also
effective as of that date, of the Plan with the Employee Stock Ownership Plan
for which contributions were suspended.  Effective as of October 1, 1990, the
Plan was amended and restated to provide additional investment options.  Certain
officers, as set forth in Section 16 of the Securities Exchange Act of 1934 and
the rules thereunder (“Section 16 Officer(s)”), are subject to special
limitations on their ability to make “participant-directed transactions” under
the Plan.  These provisions are set forth in Section XII of the Plan and apply
to Section 16 Officers notwithstanding any other inconsistent provisions in the
Plan. Effective January 1, 1994, the Plan was amended and restated to provide,
among other things rollovers into the Plan from qualified sources, and provide
the Committee with authority to extend participation rights. Effective April 1,
1994, the Plan was amended to provide increased ability to change investment
elections.
Effective January 1, 1995, the Anchorage Sand and Gravel Company, Inc. Profit
Sharing/401(k) Plan was merged with the Plan.


 
- 1 -

--------------------------------------------------------------------------------

 




Effective January 1, 1997, the Plan was amended to provide, among other
things:  daily fund transfers and investment election changes by participants,
as well as other changes resulting from a conversion to daily recordkeeping.
Effective January 1, 1998, the Plan was amended and restated to provide, among
other things: participant loans.
Effective January 1, 1999, the Plan was amended to provide, among other things:
a variable match and profit sharing feature.  Also effective January 1, 1999,
the MDU Resources Group, Inc. Tax Deferred Compensation Savings Plan for
Collective Bargaining Unit Employees was merged into this Plan, and the Plan was
renamed the MDU Resources Group, Inc. 401(k) Retirement Plan.
Effective December 1, 1999, the Plan was amended to allow participating
employers the flexibility to provide their Participants with different maximum
deferral levels.
Effective April 1, 2000, the LTM, Incorporated 401(k) Employee Savings Plan was
merged with the Plan.
Effective February 15, 2001, the Plan was amended to allow matching
contributions to be diversified.
Effective January 1, 2003, the Plan was amended to include a Davis-Bacon
feature.
Effective August 1. 2005, the Plan was amended to change the form of matching
contributions from Common Stock to cash and to allow after-tax employee
rollovers.
Effective as of May 25, 2006, the Plan was amended to expand the portion of the
Plan intended to qualify as an employee stock ownership plan under Section
4975(e)((7) of the Code.  On and after June 1, 2006, a portion of the Plan is
designed to invest primarily in Common Stock, and is intended to satisfy the
requirements of a non-leveraged employee stock ownership plan set forth in
Sections 401(a), 409, and 4975(e) of the Internal Revenue Code (the
“ESOP”).  The remaining portion of the Plan shall consist of all amounts
credited to Participants’ Accounts


 
- 2 -

--------------------------------------------------------------------------------

 




that are invested in Common Stock.  The Non-ESOP portion of the Plan shall
consist of all amounts credited to Participants’ Accounts that are not invested
in Common Stock.  The Committee shall maintain such Accounts and subaccounts as
are deemed necessary for appropriate to reflect the value of Participants’
Accounts in the ESOP portion of the Plan and the Non-ESOP portion of the
Plan.  Effective January 1, 2010, the Plan was amended to provide Retirement
Contributions to those employees who were Participants in the MDU Resources
Group, Inc. Pension Plan for Non-Bargaining Unit Employees, the Knife River
Corporation Salaried Employees’ Pension Plan, and the Williston Basin Interstate
Pipeline Company Pension Plan, for which future benefits accruals ended as of
December 31, 2009.


 
- 3 -

--------------------------------------------------------------------------------

 


ARTICLE I
DEFINITIONS
The following terms, when used herein, shall have the meanings stated below
unless a different meaning is otherwise indicated or required by the
context.  As used herein, the singular number shall be deemed to include the
plural, unless a different meaning is clearly indicated by the context:
Account – Savings Contribution Account, Matching  Contribution Account, ESOP
Account, Rollover Account, and Profit Sharing Account, respectively, maintained
for a Participant (or an Eligible Employee) as applicable.
Affiliate – Any corporation 80 percent or more of whose stock (based on voting
power or value) is owned directly or indirectly by the Company and any
partnership or trade or business which is 80 percent or more controlled directly
or indirectly by the Company, except that with respect to Section 3.7 hereof “50
percent” shall be substituted for “80 percent.”
Board of Directors – The Board of Directors of the Company.
Code – The Internal Revenue Code of 1986, as amended.
Committee – The MDU Resources Group, Inc. Employee Benefits Administrative
Committee appointed to administer the Plan pursuant to Article VI.
Common Stock – Common Stock of the Company.
Company – MDU Resources Group, Inc. or any successor thereto.
Company Pension Plan – Any one or more of the following pension plans: MDU
Resources Group, Inc. Pension Plan for Non-Bargaining Unit Employees, Knife
River Corporation Salaried Employees’ Pension Plan, and Williston Basin
Interstate Pipeline Company Pension Plan.


 
- 4 -

--------------------------------------------------------------------------------

 




Compensation – The total compensation paid to an Eligible Employee by the
Employer (not in excess of $200,000, as adjusted by the Secretary of the
Treasury to reflect increases in the cost of living), unreduced by any savings
contributions of the Eligible Employee to the Plan, and any amount contributed
by the Employer pursuant to a salary reduction agreement and which is not
includible in the gross income of an Employee under Sections 125, 132(f)(4),
402(e)(3), 402(h), or 403(b) of the Code, including any differential wage
payment (as defined in Section 3401(h)(2) of the Code), but excluding other
contributions to the Plan, contributions to other employee benefit plans,
relocation allowances, club membership reimbursements, the cost of group life
insurance that is added to taxable income of the Eligible Employee, and any
other extra or additional compensation from the Employer which does not
constitute base compensation, such as bonuses and other incentive compensation.
Notwithstanding the foregoing, for the 2000 – 2003 Plan Years, for participants
employed by International Line Builders, Inc., Highline Equipment, Inc. or Loy
Clark Pipeline Co. Inc., Compensation shall include bonuses and dividend
equivalents.
Deferred Savings Feature – That portion of the Plan attributable to
participation in a cash or deferred arrangement with the Company pursuant to
Section 401(k) of the Code.
Direct Rollover – For purposes of Section 4.7, a Direct Rollover is a payment by
the Plan to the Eligible Retirement Plan specified by the Distributee.
Disability – A physical or mental condition of an Eligible Employee which
qualifies such Employee for disability benefits under the MDU Resources Group,
Inc. Long-Term Disability Plan or an Affiliate’s Long-Term Disability Plan.
Distributee – For purposes of Section 4.7, a Distributee includes an Employee or
former Employee. In addition, the Employee’s or former Employee’s surviving
spouse and the Employee’s or former Employee’s spouse or former spouse who is
the alternate payee


 
- 5 -

--------------------------------------------------------------------------------

 




under a qualified domestic relations order (QDRO), as defined in Section 414(p)
of the Code, are Distributees with regard to the interest of the spouse or
former spouse.
Effective Date – The Plan was originally established effective January 1,
1984.  The “Effective Date” of the amendment and restatement of the Plan is
January 1, 2002.
Eligible Employee –  An “Eligible Employee” means each regular full-time
Employee or part-time Employee scheduled to work at least 1,000 hours a year who
is at least 18 years of age and who is actively employed by the Employer other
than as a student, intern, or temporary employee as defined by the payroll
practices of the Employer; provided, however, that a part-time Employee
scheduled to work less than 1,000 hours a year who completes more than 1,000
hours of service within a twelve-month period beginning on the Employee’s
employment date or in any subsequent Plan Year shall be an Eligible
Employee.  Notwithstanding the foregoing, an Employee of an Employer shall not
be an Eligible Employee during any time when such Employee is 1) eligible to
participate in a retirement plan which is a multi-employer plan as defined in
Section 3(37) of ERISA to which the Employer contributes, or 2) covered by a
collectively bargained unit which has not bargained for the Plan for such
Employee.  In addition, notwithstanding any provision of the Plan to the
contrary, an Employee of an Employer shall not be an Eligible Employee if the
Employee is classified as a student, intern or temporary employee as defined by
the payroll practices of the Employer, except that Davis-Bacon Employees
described in Paragraph G-4 of Supplement G to the Plan who are temporary
employees will become Eligible Employees upon the completion of one Hour of
Service, and a student, intern, or temporary employee as defined by the payroll
practices of the Employer who has completed more than 1,000 hours of service
within a twelve-month period ending on or before December 31, 2010 shall be an
Eligible Employee.


 
- 6 -

--------------------------------------------------------------------------------

 




Eligible Retirement Plan – For purposes of Section 4.7, an Eligible Retirement
Plan is 1) an individual retirement account described in Section 408(a) of the
Code, 2) an individual retirement annuity described in Section 408(b) of the
Code, 3) an annuity plan described in Section 403(a) of the Code, 4) an annuity
contract described in Section 403(b) of the Code, 5) an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan, or 6) a qualified trust described in Section 401(a) of
the Code, that accepts the Distributees Eligible Rollover Distribution.  This
definition shall also apply in the case of a distribution to a surviving spouse,
or to a spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code.
Eligible Rollover Distribution – For purposes of Section 4.7, an Eligible
Rollover Distribution is any distribution of all or any portion of the balance
to the credit of the Distributee, except that an Eligible Rollover Distribution
does not include (i) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the Distributee or the joint lives (or joint life
expectancies) of the Distributee and the Distributees designated beneficiary, or
for a specified period of ten years or more, (ii) any distribution to the extent
such distribution is required under Section 401(a)(9) of the Code, (iii) any
hardship distribution described in Section 401(k)(2)(B)(i)(iv) of the Code, (iv)
the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities, or (v) a distribution excluded from the
definition of an “Eligible Rollover Distribution” under applicable Treasury
rulings or regulations.


 
- 7 -

--------------------------------------------------------------------------------

 




A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income.  However, such portion
may be paid only to an individual retirement account or annuity described in
Section 408(a) or 408(b) of the Code, or to a qualified retirement plan (either
a defined contribution plan or a defined benefit plan) described in Section
401(a) or 403(a) of the Code, or an annuity contract described in Section 403(b)
of the Code that agrees to separately account for amounts so transferred.
Employee – For all purposes of the Plan, an individual shall be an “employee” of
or be “employed” by the Employer for any Plan Year only if such individual is
treated by the Employer for such Plan Year as its employee for purposes of
employment taxes and wage withholding for federal income taxes, regardless of
any subsequent reclassification by the Company, any governmental agency, or
court.
Employer – The Company and any Participating Affiliate.
ESOP – The portion of the Plan that is designed to invest primarily in Common
Stock and is intended to satisfy the requirements of a non-leveraged employee
stock ownership plan set forth in Code Sections 401(a), 409, and 4975(e).  The
ESOP consists of all amounts credited to Participants’ Accounts that are
invested in Common Stock from time to time, including without limitation,
amounts held under this Plan as a result of the merger of the MDU Resources
Group, Inc. Employee Stock Ownership Plan into the Plan as of January 1, 1988.
ESOP Account – The separate Account or Accounts maintained for a Participant to
which is credited the Participant’s interest in the ESOP from time to time.


 
- 8 -

--------------------------------------------------------------------------------

 




Gross Compensations – All taxable Compensation paid to an Eligible Employee by
the Employer, including but not limited to wages, salary, bonuses, and incentive
compensation.
Highly Compensated Employee – Includes highly compensated active employees and
highly compensated former employees. A highly compensated active employee means
any employee who (A) was a 5-percent owner (as defined in Section 416(i)(I) of
the Code) of the Employer at any time during the current or the preceding year,
or (B) for the preceding year had compensation from the Employer in excess of
$80,000 (as adjusted by the Secretary pursuant to Section 415(d) of the Code,
except that the base period shall be the calendar quarter ending September 30,
1996).
A former employee shall be treated as a Highly Compensated Employee if (A) such
employee was a Highly Compensated Employee when such employee separated from
service, or (B) such employee was a Highly Compensated Employee at any time
after attaining age 55.
The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of employees in the top paid group,
will be made in accordance with Section 414(q) of the Code and the regulations
there under.
For purposes of this subsection, the term “compensation” means compensation
within the meaning of Section 415(c)(3) of the Code. The determination will be
made without regard to Sections 125, 402(e)(3), and 402(h)(1)(B) of the Code,
and in the case of employer contributions made pursuant to a salary reduction
agreement, without regard to Section 403(b) of the Code.
For plan years beginning after December 31, 1997, for purposes of this
subsection, the term “compensation” means compensation within the meaning of
Section 415(c)(3) of the Code.


 
- 9 -

--------------------------------------------------------------------------------

 




For plan years beginning after December 31, 2007, for purposes of this
subsection, the term “compensation” means Section 415 compensation (as defined
in Section 3.7).
Hours of Service – Any hour for which an Employee is directly or indirectly paid
or entitled to payment by an Employer (1) for the performance of duties, or (2)
on account of a period of time during which no duties are performed due to paid
vacation, paid holidays, paid illness or incapacity, paid jury duty, or other
authorized paid leaves of absence, or (3) for which back pay irrespective of
mitigation of damages is either awarded or agreed to by an Employer. The number
of Hours of Service, and the period to which such hours shall be credited, will
be determined in accordance with Department of Labor regulations Section
2530.200b-2.
Investment Funds – Each of the investment funds designated by the Committee in
which a Participant’s Savings Contribution Account and Rollover Account may be
invested, in accordance with Section 5.2.  Notwithstanding the foregoing,
because  apportion of the Plan is designed to be an ESOP, the Plan shall at all
times maintain an investment fund invested primarily in Common Stock, and such
fund shall not be eliminated so long as a portion of the Plan is designed to be
an ESOP.
Leased Employees – A leased employee (as defined below) shall not be eligible to
participate in the Plan.  A “leased employee” means any person who is not an
employee of an Employer, but who has provided services to an Employer under the
primary direction of the Employer, on a substantially full time basis for a
period of at least one year, pursuant to an agreement between the Employer and a
leasing organization. If such leased employee subsequently becomes an employee
of the Employer, the period during which a leased employee performs services for
the Employer shall be taken into account for purposes of Section 2.1 of the Plan
unless (1) such leased employee is a


 
- 10 -

--------------------------------------------------------------------------------

 




participant in a money purchase pension plan maintained by the leasing
organization which provides a non integrated employer contribution rate of at
least 10  percent of compensation, immediate participation for all employees,
and full and immediate vesting, and (2) leased employees do not constitute more
than 20 percent of the  Employer’s nonhighly compensated workforce.
Matching Contribution Account – The separate Account to which Employer matching
contributions under Section 3.3 are credited.
Normal Retirement Age – The time a Participant attains age 60.
Participant – An Eligible Employee who participates in the Plan pursuant to
Section II.
Participating Affiliate – An Affiliate to which the Committee has extended the
Plan and which adopts the Plan by its board of directors or other governing
body.
Plan – The MDU Resources Group, Inc. 401(k) Retirement Plan as set forth herein
and as amended from time to time.
Plan Year – The calendar year.
Predecessor Employer – An employer acquired by the Company or an Affiliate as
the result of a merger, consolidation, or a transfer of assets or liabilities.
Profit Sharing/Retirement Contribution Account – A separate account to which
contributions under Section 3.4 are credited.
Rollover Account – The separate Account maintained for a Participant (or an
Eligible Employee) to hold amounts contributed pursuant to Section 3.8.
Savings Contribution Account – The separate Account to which savings
contributions under Section 3.1 are credited.
Spouse – A “Spouse” means a person of the opposite gender who is legally married
or legally separated from the Participant.
Tax Year – The taxable year of the Employer ending December 31.


 
- 11 -

--------------------------------------------------------------------------------

 




Trust Agreement – The Trust Agreement between the Company and the Trustee
pursuant to which the Trust Fund is maintained, as such agreement may be amended
from time to time.
Trust Fund – The Trust Fund under the Plan in which Plan assets are retained by
the Trustee.
Trustee – The Trustee of the Trust Fund, and any successor thereto.


 
- 12 -

--------------------------------------------------------------------------------

 


 
ARTICLE II

 
PARTICIPATION

2.1
Requirements

 
(a)
Eligibility for Participation.  Each Eligible Employee who was a Participant in
the Plan immediately prior to the Effective Date shall continue to participate
in the Plan as of the Effective Date.

 
(b)
Each other Eligible Employee who is not a Participant prior to the Effective
Date or who becomes an Eligible Employee on and after the Effective Date shall
become a Participant on the date he or she becomes an Eligible Employee,
provided such Eligible Employee complies with any enrollment procedures
established by the Committee.

2.2
Termination of Participation

 
(a)
A Participant shall terminate active participation in the Plan upon any of the
following events:

 
(i)
Death

 
(ii)
Retirement

 
(iii)
Disability

 
(iv)
Other termination of employment with the Employer

 
(b)
A Participant who elects, pursuant to Section 4.5(b), to make a complete or
partial withdrawal from the Savings Contribution Account, Matching Contribution
Account, and Rollover Account after age 59 1/2 shall not be deemed to terminate
participation in the Plan by such election alone.

 
(c)
A Participant who ceases to be an Eligible Employee (other than by termination
of employment), or discontinues savings contributions under Section 3.1, or
enters the military service of the United States, shall also



 
- 13 -

--------------------------------------------------------------------------------

 




be an inactive Participant with respect to the Deferred Savings Feature of the
Plan; provided, however that, notwithstanding any provision of the Plan to the
contrary, (i) contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code and the Heroes Earnings Assistance and Relief Tax Act of 2008, (ii) in
the case of a Participant who dies while performing qualified military service
(as defined in Section 414(u) of the Code) on or after January 1, 2007, the
survivors of the Participant are entitled to any benefits (other than benefit
accruals relating to the period of qualified military service) provided under
the Plan had the Participant resumed and then terminated employment on account
of death.  Any interest of an inactive Participant in the Plan may be allowed to
remain in the Trust Fund, subject to payment as provided in Section IV
hereof.  Inactive Participants may apply for a hardship withdrawal in accordance
with Section 4.5(a) of the Plan but shall not be eligible for Loans under
Section 4.8 of the Plan.
 
2.3
Reemployment.   An Eligible Employee or Participant who terminates employment
with the Employer and who is subsequently reemployed as an Eligible Employee
shall become a Participant on the date of his or her reemployment, provided such
Eligible Employee complies with an enrollment procedures established by the
Committee.  Notwithstanding any provision of the Plan to the contrary, an
individual rehired after January 1, 2011 as a student, intern or temporary
employee as defined by the payroll practices of the Employer will not be an
Eligible Employee and will not become a Participant in the Plan, except that
Davis-Bacon Employees described in Paragraph G-4 of Supplement

 


 
- 14 -

--------------------------------------------------------------------------------

 




G to the Plan who are temporary employees will become Eligible Employees upon
the completion of one Hour of Service.
 




 
- 15 -

--------------------------------------------------------------------------------

 


 
ARTICLE III

 
CONTRIBUTIONS

3.1
Savings Contributions

 
(a)
Maximum.  A Participant may contribute, by payroll deduction, any whole
percentage of the Participant’s Compensation for each pay period to the
Participant’s Savings Contribution Account, subject to the following maximum
percentages: (i) 50% of the Participant’s Compensation if the Participant is not
a Highly Compensated Employee, and (ii) 22% of the Participant’s Compensation if
the Participant is a Highly Compensated Employee. Notwithstanding the
immediately preceding sentence, an Employer, by resolution of its board of
directors and subject to the approval of the Committee, may provide for a
maximum savings contribution percentage on behalf of Participants employed by
that Employer that differs from the maximum savings contribution percentage
stated above in which case the maximum savings contribution percentage so
adopted by the Employer and approved by the Committee shall be set forth in a
separate schedule forming a part of the Plan and shall be applicable to that
Employer in lieu of the maximum savings contribution percentage stated above
until changed by action of the board of directors of the Employer and approved
by the Committee.

 
(b)
Savings contributions on behalf of a Participant shall constitute Employer
contributions to the Plan and shall be credited to such Participant’s Savings
Contribution Account, subject to Section 3.5.  An Employer may withhold a
Participant’s Savings Contributions from any portion of the Participant’s
taxable income (without regard to whether such taxable income constitutes



 
- 16 -

--------------------------------------------------------------------------------

 




“Compensation” under the Plan) so long as the applicable deferral limits set
forth in Section 3.1(a) above are not exceeded.
 
(c)
Upon becoming a Participant, and at any time thereafter, each Participant may
elect the percentage of Compensation to be contributed as a savings contribution
to the Plan.  Any such election will take effect as soon as administratively
feasible.  Each election by a Participant under this Section shall be made
pursuant to one of the following methods: (i) by filing a written election, (ii)
by telephone through a telephone system established by the Committee for this
purpose, or (iii) by any other method designated by the Committee.

 
(d)
Savings Contributions must be contributed to the Trust Fund as soon as
practicable, but in no event later than the fifteenth business day of the month
following the month in which such deferrals were made.

3.2
Suspension of Participant Contribution.  A Participant may suspend the amount of
savings contributions at any time as provided in Section 3.1 (c). Such
suspension will take effect as soon as administratively feasible.  A Participant
will not be permitted to make up suspended savings contributions to the Plan.

3.3
Matching Contributions

 
(a)
Standard Match.  Each Employer shall make a contribution for each pay period
equal to fifty percent (50%) of the savings contribution made by the Employer
under Section 3.1 for such pay period on behalf of the Participants employed by
that Employer provided, however, that a Participant’s savings contributions in
excess of six percent (6%) of Compensation for such pay period shall not be
eligible for matching contributions. Notwithstanding the immediately preceding
sentence, an Employer, by resolution of its board of directors and subject to
the approval of the Committee, may provide for a standard matching contribution
on



 
- 17 -

--------------------------------------------------------------------------------

 




behalf of Participants employed by that Employer that differs from the matching
contribution stated above. In which case, the matching contribution so adopted
by the Employer and approved by the Committee shall be set forth in a separate
schedule forming a part of the Plan and shall be applicable to that Employer in
lieu of the matching contribution stated above until changed by action of the
Board of Directors of the Employer and approved by the Committee. Matching
contributions on behalf of a Participant shall be made in cash and credited to
such Participant’s Matching Contribution Account.
Each Employer shall make a true up standard matching contribution for a Plan
Year on behalf of eligible participants.  Such true up standard matching
contribution shall be in the amount which, when aggregated with all matching
contributions made during such Plan Year on behalf of such Participant pursuant
to this Section 3.3(a), will equal fifty percent (50%) of the Participant’s
savings contributions for such Plan Year that does not exceed six percent (6%)
of the Participant’s Compensation for such Plan Year. A Participant whose
employment is terminated during the year shall receive a true up standard
matching contribution either at year end or sooner, as determined in the sole
discretion of the employer.  Notwithstanding the foregoing, for any Participant
employed by an Employer who provides a standard matching contribution that
differs from the matching contribution formula stated above, as set forth in a
separate schedule under the Plan, the amount of true up standard matching
contribution shall not exceed the maximum matching contribution made pursuant to
such schedule as determined on a Plan Year basis.


 
- 18 -

--------------------------------------------------------------------------------

 




3.4
Employer Contributions.  Each Employer, in its sole discretion, may make either
or both of the following types of contributions to the Plan on behalf of
Participants employed by that Employer.

 
(a)
Profit Sharing.  Each Employer may establish a “Profit Sharing Feature” by which
a contribution to the Plan may be allocated to Participants pursuant to criteria
related to the Employer’s annual performance, as established by resolution of
its governing entity and subject to the approval of the Committee.  Each Profit
Sharing Feature shall be set forth in a supplement forming part of the Plan and
shall be applicable to that Participating Affiliate until changed by action of
the governing entity of the Participating Affiliate and approved by the
Committee.  Any such contribution will be made in accordance with Section 5.1
and will be invested pursuant to the Participant’s current election of
investment of future contributions.

 
(b)
Retirement Contribution.  Each Employer may establish a “Retirement Contribution
Feature” by which a contribution to the Plan will be allocated to Participants
pursuant to a specific formula established by resolution of its governing entity
and subject to the approval of the Committee.  Each Retirement Contribution
Feature shall be set forth in a supplement forming part of the Plan and shall be
applicable to that Participating Affiliate until changed by action of the
governing entity of the Participating Affiliate and approved by the
Committee.  Any such contribution will be made in accordance with Section 5.1
and will be invested pursuant to the Participant’s current election of
investment of future contributions.



 
- 19 -

--------------------------------------------------------------------------------

 




3.5
Special Limitations on Savings Contributions

 
(a)
For each Plan Year, the Plan shall comply with Code Section
401(k)(3).  Specifically, if the Actual Deferral Percentage (as defined in
paragraph (c) below) of Compensation for Participants who are Highly Compensated
Employees is more than the amount permitted under the special limitations set
forth in paragraph (b) of this Section 3.5, the savings contributions made by
the Highly Compensated Employees will be reduced (in the order of those Highly
Compensated Employees with the highest dollar contribution amount) to the extent
necessary to meet the requirements of paragraph (b) below. The Employer shall
pay directly to the Participant any excess amounts withheld for
contribution.  Any excess savings contributions made to the Trust Fund, plus any
related earnings thereon, shall be distributed to such Participants before the
end of the Plan Year following the Plan Year in which such excess savings
contributions are made.  Amounts to be distributed to a Participant pursuant to
the previous sentence shall be reduced by the amounts (if any) to be distributed
to that Participant pursuant to paragraph (g) below.

In addition, if the Employer or the Committee determines that contributions
would be in excess of the special limitations set forth in paragraph (b) below,
the Employer may in its sole discretion suspend, in whole or in part, savings
contributions to the Plan made on behalf of Participants who are Highly
Compensated Employees.  In such case the savings contributions which would
ordinarily be contributed to the Trust Fund on the Participant’s behalf in a
payroll period shall be paid directly to such Participants.
 
(b)
The Actual Deferral Percentage for any Plan Year beginning on or after January
1, 1987 of all Eligible Employees who are Highly Compensated Employees shall



 
- 20 -

--------------------------------------------------------------------------------

 




not exceed, alternatively: (I) 125 percent of the Actual Deferral Percentage for
all Eligible Employees who are not Highly Compensated Employees, or (II) 200
percent of the Actual Deferral Percentage for Eligible Employees who are not
Highly Compensated Employees, provided that the Actual Deferral Percentage for
all Highly Compensated Employees does not exceed the Actual Deferral Percentage
for all other Eligible Employees by more than 2 percentage points.
 
(c)
For purposes of this Section 3.5, the Actual Deferral Percentage for a Plan Year
shall be the average of the ratios, calculated separately for each Eligible
Employee in each group, of the amount of savings contributions credited to the
Savings Contribution Account on behalf of each Eligible Employee for such Plan
Year to the Eligible Employee’s Section 415 Compensation (as defined in Section
3.7) for such Plan Year.

 
(d)
If a reduction in the amount of savings contributions on behalf of a Participant
is required because of the application of (a) above, the reduction shall be
treated as taxable earnings to the Participant for the pay period in which the
reduction occurs, and the Employer shall withhold any taxes required by law on
such taxable earnings.

 
(e)
If a distribution of excess deferral contributions (and related earnings) is
required because of the application of (a) above, the Employer shall withhold
any taxes required by law on such distribution.

 
(f)
In the event an active Participant is required to reduce savings contributions
to the Plan as a result of the application of the provisions of (a) above, the
matching contribution under Section 3.3 made on behalf of the Participant for
the remainder of the Plan Year shall be applied to the reduced amount of savings
contributions.



 
- 21 -

--------------------------------------------------------------------------------

 




 
(g)
Notwithstanding the foregoing provisions of this Section 3.5, the maximum amount
of savings contributions credited to the Savings Contribution Account on behalf
of a Participant in any calendar year may not exceed $11,000, as may be adjusted
in accordance with regulations prescribed by the Secretary of the Treasury to
reflect increases in the cost of living, and any such contributions made to the
Savings Contribution Account in excess of such $11,000 amount (as adjusted),
plus any related earnings on such excess amount, shall be distributed to the
Participant no later than April 15 following the close of the calendar year in
which such excess contributions are made. The amount of savings contributions
distributed to a Participant pursuant to the immediately preceding sentence
shall be reduced by the amount of savings contributions distributed to such
Participant pursuant to paragraph (a) above for the same Plan Year.

Savings contributions exceeding the limits of this paragraph (g) shall mean the
amount of savings contributions (as defined in Section 3.1) for a calendar year
that the Participant designates to the Plan pursuant to the following
procedure.  The Participant’s designation shall (1) be submitted to the
administrator in writing no later than March 1, (2) specify the Participant’s
savings contributions exceeding the limits of this paragraph (g) for the
preceding calendar year, and (3) be accompanied by the Participant’s written
statement that if such excess savings contribution is not distributed, it will,
when added to amounts deferred under other plans or arrangements described in
Section 401(k), 408(k), or 403(b) of the Code, exceed the limit imposed on the
Participant by Section 402(g) of the Code for the year in which the deferral
occurred. Savings contributions exceeding the limits of this paragraph (g) shall
mean those savings contributions that are includible in a Participant’s gross
income under Section


 
- 22 -

--------------------------------------------------------------------------------

 




402(g) of the Code to the extent that such Participant’s savings contributions
for a taxable year exceed the dollar limitation under such Code section.  Such
excess savings contributions, and the income or loss allocable thereto, may be
distributed before the end of the calendar year in which the savings
contributions were made. A Participant who has such excess savings contributions
for a taxable year, taking into account only such savings contributions under
the Plan or any other plan of the Employer (including any member of the
Employer’s related group), shall be deemed to have designated the entire amount
of such excess savings contributions.
 
(h)
The earnings allocable to distributions of savings contributions exceeding the
limits of paragraph (b) or (g) shall be the sum of: (i) the earnings
attributable to the Participant’s savings contributions for the year multiplied
by a fraction, the numerator of which is the applicable excess amount, and the
denominator of which is the balance in the Savings Contribution Account of the
Participant on the last day of such year reduced by gains (or increased by
losses) attributable to such account for the year; and (ii) ten percent (10%) of
the amount determined under (i) multiplied by the number of whole calendar
months between the end of the Plan Year and the date of distribution, counting
the month of distribution if distribution occurs after the fifteenth (15th) of
such month.

 
(i)
All employees who are eligible to make savings contributions under the Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code, effective for contributions made after December
31, 2001. Such catch-up contributions shall not be taken into account for
purposes of implementing the required limitations of Sections 402(g) and 415 of
the Code.



 
- 23 -

--------------------------------------------------------------------------------

 




The Plan shall not be treated as failing to satisfy the requirements of Sections
401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by
reason of the making of such catch up contributions.
3.6
Special Matching Contribution Limitations

 
(a)
For each Plan Year, the Plan shall comply with Code Section 401(m)(2).
Specifically, if the Contribution Percentage (as defined in paragraph (c) below)
for Participants who are Highly Compensated Employees is more than the amount
permitted under the special limitations set forth under paragraph (b) of this
Section 3.6, the Employer matching contributions credited to the Matching
Contribution Accounts of those Participants who are Highly Compensated Employees
shall be reduced (in the order of the Highly compensated Employees with the
highest dollar amount of matching contribution) to the extent necessary to meet
the requirements of paragraph (b) below. Any excess matching contributions made
to the Trust Fund, plus any related earnings thereof, shall be distributed to
such Participants before the end of the Plan Year following the Plan Year in
which such excess matching contributions are made. The earnings allocable to
distributions of savings contributions exceeding the limits of paragraph (b) or
(g) shall be the sum of:  (i) the earnings attributable to the Participant’s
savings contributions for the year multiplied by a fraction, the numerator of
which is the applicable excess amount, and the denominator of which is the
balance in the Savings Contribution Account of the Participant on the last day
of such year reduced by gains (or increased by losses) attributable to such
account for the year; and (ii) ten percent (10%) of the amount determined under
(i) multiplied by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if



 
- 24 -

--------------------------------------------------------------------------------

 




distribution occurs after the fifteenth (15th) of such month.  In addition, if
the Employer or the Committee determines that contributions or matching
contributions would be in excess of the special limitations set forth under
paragraph (b) below, the Employer may, in its sole discretion, suspend, in whole
or in part, savings contributions to the Plan made on behalf of Participants who
are Highly Compensated Employees and, therefore, related matching contributions
with respect to such Participants in which case the savings contributions that
would ordinarily be contributed to the Trust Fund on the Participants’ behalf in
a payroll period shall be paid directly to such Participants.
 
(b)
The Contribution Percentage for any Plan Year of all Eligible Employees who are
Highly Compensated Employees shall not exceed, alternatively: (A) 125 percent of
the Contribution Percentage for all Eligible Employees who are not Highly
Compensated Employees, or (B) 200 percent of the Contribution Percentage for
Eligible Employees who are not Highly Compensated Employees, provided that the
Contribution Percentage for all Highly Compensated Employees does not exceed the
Contribution Percentage for all other Eligible Employees by more than 2
percentage points.

 
(c)
For purposes of this Section 3.6, the Contribution Percentage for a Plan Year
shall be the average of the ratios, calculated separately for each Eligible
Employee in each group, of the amount of matching contributions to the Matching
Contribution Account on behalf of each Eligible Employee for such Plan Year to
the Eligible Employee's Section 415 Compensation (as defined in Section 3.7) for
such Plan Year.

 
(d)
If a reduction in the amount of savings contributions on behalf of a Participant
is required because of the application of paragraph (a) above, the reduction
shall



 
- 25 -

--------------------------------------------------------------------------------

 




be treated as taxable earnings to the Participant for the pay period in which
the reduction occurs, and the Employer shall withhold any taxes required by law
on such taxable earnings.
 
(e)
If a distribution of excess savings contributions or excess matching
contributions (and related earnings) is required because of the application of
a) above, the Employer shall withhold any taxes required by law on such
distribution.

 
(f)
In the event an active Participant is required to reduce savings contributions
to the Plan as a result of the application of the provisions of paragraph (a)
above, the matching contribution under Section 3.3 made on behalf of the
Participant for the remainder of the Plan Year shall be applied to the reduced
amount of savings contributions.

3.7
Contribution Limitation.  Notwithstanding any provision of the Plan to the
contrary, and except to the extent permitted under Section 414(v) of the Code,
the “annual additions” (as defined below) to a Participant’s Accounts shall not
exceed the lesser of (a) 100 percent of the Participant’s total “Section 415
compensation” (as defined below) or (b) $46,000, as adjusted for cost-of-living
increases under Section 415(d) of the Code.  Plan benefits shall be paid in
accordance with Section 415 of the Code and applicable Treasury Regulations
issued thereunder, the requirements of which are incorporated herein by
reference to the extent not specifically provided herein.

The term “annual addition” for any Plan Year means the sum of (a) the savings
contributions, matching contributions and profit sharing contributions, if any,
credited to a Participant’s Accounts for that year, and (b) the contributions
made by an Employer or Affiliate on behalf of such Participant (including
contributions made by such Participant pursuant to an election to defer
earnings), and any remainders to be credited to his account under any other
defined contribution plan maintained by the Employers or


 
- 26 -

--------------------------------------------------------------------------------

 




Affiliates in which such employee participates.  The Plan Administrator shall
take any actions it deems advisable to avoid an annual addition in excess of the
limitations set forth in Section 415 of the Code; provided, however, if a
Participant’s annual addition for a Plan Year actually exceeds the limitations
of this subsection 3.7, the Plan Administrator shall correct such excess in
accordance with applicable Treasury Regulations or applicable guidance issued by
the Internal Revenue Service.
The term “Section 415 compensation” shall mean the total of all of the wages,
salaries and other amounts received by the Participant from an Employer or
Affiliate for services rendered to an Employer or Affiliate as reflected on Form
W-2, but only to the extent such amounts are includible as compensation under
Section 415(c)(3) of the Code and the regulations thereunder (including any
amounts includible in a Participant’s income under the rules of Section 409A of
the Code or because the amounts are constructively received by the Participant
for any year beginning on or after January 1, 2008) and any differential wage
payment (as defined in Section 3401(h) of the Code), plus (a) any elective
deferrals (as defined in Section 402(g)(3) of the Code) and (b) any amount
contributed or deferred by an Employer at the Participant’s election which is
excludable from income under Sections 125, 132(f)(4) or 457 of the Code.
Notwithstanding the foregoing, Section 415 compensation for a Plan Year shall
include compensation paid to the Participant by the later of 2-½ months after
the Participant’s severance from employment with an Employer or the end of the
Plan Year that includes the date of the Participant’s severance from employment
with such Employer if: (i) the payment is regular compensation for services
during the Participant’s regular working hours, or compensation for services
outside the Participant’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar payments, and, absent a
severance from employment, the payments would have


 
- 27 -

--------------------------------------------------------------------------------

 




been paid to the Participant while the Participant continued in employment with
an Employer; (ii) the payment is for unused accrued bona fide vacation time that
the Participant would have been able to use if employment had continued; or
(iii) the payment is received by the Participant pursuant to a nonqualified
unfunded deferred compensation plan, but only if the payment would have been
paid at the same time if employment had continued and only to the extent the
payment is includible in gross income. Payments other than those described above
shall not be considered compensation if paid after severance from employment,
even if they are paid by the later of 2½ months after the date of severance from
employment or the end of the Plan Year that includes the date of severance from
employment, except: (i) payments to an individual who does not currently perform
services for an Employer by reason of qualified military service (within the
meaning of Section 414(u)(1) of the Code) to the extent these payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service; or (ii) compensation paid to a Participant who is permanently
and totally disabled, as defined in Section 22(e)(3) of the Code, provided that
either salary continuation applies to all Participants who are permanently and
totally disabled for a fixed or determinable period, or the Participant was not
a highly compensated employee immediately before becoming
disabled.  Notwithstanding any provision of the Plan to the contrary, Section
415 compensation shall not include amounts in excess of the limitation under
Section 401(a)(17) of the Code in effect for the Plan Year.
3.8
Rollover Contributions.  At the direction of the Committee, and in accordance
with such uniform rules as the Committee may from time to time establish,
rollovers described in Section 402(c) of the Code, rollovers from an annuity
contract described in Section 403(b) of the Code, rollovers from an eligible
plan under Section 457(b) of the Code that



 
- 28 -

--------------------------------------------------------------------------------

 




is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and that is not
tax-exempt, and rollovers from an Eligible Employee under another plan which
meets the requirements of Section 401(a) of the Code, including after-tax
employee contributions, may be received by the Trustee and will be credited to
an Account established in the name of the Eligible Employee. Any rollover
contribution made in accordance with the preceding sentence must be made in
cash; rollover contributions of property other than cash will not be
accepted.  Any amount received by the Trustee for an Eligible Employee in
accordance with this Section 3.8 shall be adjusted during each accounting period
for their pro rata share of any change in the value of the Investment
Funds.  Eligible Employees shall be fully vested in their Rollover Account.


 
- 29 -

--------------------------------------------------------------------------------

 


ARTICLE IV
ACCOUNTS; VESTING; DISTRIBUTIONS
4.1
Participants’ Accounts

 
(a)
The Employer shall maintain, or cause to be maintained, records which reflect
the interest of each Participant’s Savings Contribution Account, Matching
Contribution Account, ESOP Account, Rollover Account, and Profit Sharing
Account, as applicable, including all contributions, income, gains or losses,
and withdrawals with respect to such Accounts. Records for the Participants’
Accounts shall be maintained in accordance with procedural rules as determined
by the Committee.  As of such valuation dates as the Committee shall determine,
but not less frequently than once each Plan Year, the Committee shall determine
the value of each Participant’s Accounts.

 
(b)
At least once each Plan Year, the Employer shall cause to be furnished to each
Participant a statement of the contributions made by the Employer on the
Participant’s behalf, and the value of the Participant’s Accounts, as well as
such information as may be necessary to set forth earnings, gains, or losses
with respect to the Participant’s Accounts.

4.2
Vesting

 
(a)
A Participant will, at all times, have a fully vested and nonforfeitable right
to the value of the Participant’s Savings Contribution Account, Matching
Contribution Account, Rollover Account, and ESOP Account. As described  in any
Plan  supplement  adding a  Profit Sharing feature, a number of years of service
may be required for the Participant to be fully vested in their Profit Sharing
Account.  If a Participant terminates employment before becoming fully or
partially vested in their Profit

 


 
- 30 -

--------------------------------------------------------------------------------

 




Sharing Account, the non-vested portion in such account shall be forfeited as of
the last day of the Plan Year in which the Participant terminates employment
with the Company and all Affiliates. Any forfeitures which arise under the terms
of this paragraph shall be used for any of the following: 1) to reinstate the
profit sharing contributions of any reemployed Participants pursuant to the
terms of the Plan, 2) to reduce profit sharing contributions to the Plan, and 3)
to reduce administrative expenses incurred by the Plan.  In the case of a Profit
Sharing Feature or Retirement Contribution Feature requiring a number of years
of service for the Participant to be fully vested in his or her Profit
Sharing/Retirement Contribution Account, a Participant who dies while performing
qualified military service (as defined in Section 414(u) of the Code) will
receive service credit for vesting purposes for the period of qualified military
service.
 
 
(b)
If a Participant’s employment with the Company and all Affiliates terminates
before becoming vested in their Profit Sharing Account, and such Participant is
subsequently reemployed by the Company or an Affiliate, the following special
rules shall apply:

 
(i)
A “1-Year Break In Service” means a Plan Year in which a terminated Participant
completes less than 500 Hours of Service.

 
(ii)
If the Participant was not vested at his or her prior termination of employment,
the Participant’s years of vesting service prior to the termination of
employment shall be aggregated with years of vesting service accrued upon
reemployment only if number of their consecutive 1-Year Breaks in Service is
less than five (5).



 
- 31 -

--------------------------------------------------------------------------------

 




 
(iii)
In the case of a Maternity or Paternity Absence (as defined below), a
Participant shall be credited, for the first Plan Year in which they otherwise
would have incurred a 1-Year Break In Service (and solely for purposes of
determining whether such a Break In Service has occurred), with the Hours of
Service which normally would have been credited to the Participant but for such
absence (or, if the Committee is unable to determine the hours which would have
been so credited, 8 hours for each work day of such absence), but in no event
more than 501 hours for any one absence.  A “Maternity or Paternity Absence”
means an Employee’s absence from work because of the pregnancy of the Employee
or birth of a child of the Employee, the placement of a child with the Employee
in connection with the adoption of such child by the Employee, or for purposes
of caring for the child immediately following such birth or placement. The
Committee may require the Employee to furnish such information as the Committee
considers necessary to establish that the Employee’s absence was for one of the
reasons specified above.

 
(iv)
If a Participant terminated employment with the Company and all Affiliates
before the Participant was fully vested in the Participant’s Profit Sharing
Account, and is reemployed by the Company or an Affiliate before incurring five
(5) consecutive 1-Year Breaks In Service, the forfeiture which resulted from
their earlier termination of employment (unadjusted by subsequent gains or
losses if the Participant received a prior distribution from the Plan) shall be
recredited to the Participant’s Profit Sharing Account as of the accounting date
coincident with or next following the date of their reemployment.



 
- 32 -

--------------------------------------------------------------------------------

 




4.3
Distribution

 
(a)
The amount credited to a Participant’s Accounts, to the extent such Participant
is vested in such Accounts, shall become payable to the Participant (or the
beneficiary, as applicable) subject to Section 4.6 upon any of the following
events:

 
(i)
Retirement;

 
(ii)
Disability;

 
(iii)
Death;

 
(iv)
Other termination of employment with the Employer;

 
(v)
As a hardship withdrawal under Section 4.5(a);

 
(vi)
As a withdrawal after age 59 1/2 pursuant to Section 4.5(b).

4.4
Method of Payment. Participants (or their beneficiaries), in accordance with
such uniform rules as the Committee may establish, shall elect distribution of
their Accounts in one of the following methods:

 
(a)
as a single sum distribution; or

 
(b)
in annual installments over a period of time, not to exceed five (5) years.

Distributions shall generally be paid in cash; provided, however, that
distributions from a Participant’s ESOP Account may, at the Participant’s
election, be paid in the form of Common Stock.
4.5
Withdrawals by Participants

 
(a)
Hardship Withdrawal.  A Participant may apply for a hardship withdrawal at any
time. The withdrawal must be for an immediate and heavy financial need of the
Participant for which funds are not reasonably available from other resources of
the Participant.  If approved, such withdrawal shall equal the lesser of: 1) the
amount required to be distributed to meet the need created by the hardship,



 
- 33 -

--------------------------------------------------------------------------------

 




(including any amounts necessary to pay any federal, state, or local income
taxes or penalties reasonably anticipated to result from the withdrawal), or 2)
the value of the Participant’s Savings Contribution Account (excluding earnings
credited to such Account after December 31, 1988), Matching Contribution
Account, ESOP Account, Rollover Account, and vested portion of the Profit
Sharing Account.  Immediate and heavy financial needs are limited to amounts
necessary for:
 
(i)
Unreimbursed medical expenses (as defined in Section 213 of the Code, determined
without regard to whether the expense exceeds 7½% of adjusted gross income)
incurred by the Participant, the Participant’s spouse, or the Participants
“dependents” (as defined in Section 152 of the Code without regard to Sections
152(b)(1), (b)(2),    and (d)(1)(B)).

 
(ii)
Preventing foreclosure on or eviction from the Participant’s principal
residence.

 
(iii)
Costs directly related to the purchase of the Participant’s principal residence,
not including mortgage payments.

 
(iv)
Tuition, room and board, and related educational fees for the next 12 months of
post-secondary education for the Participant or the Participant’s spouse,
children, or dependents.

 
(v)
Funeral or burial expenses for the Participant’s deceased parent, spouse,
children or dependents.

 
(vi)
Expenses for repair of damages to the Participant’s principal residence that
would qualify for a casualty loss deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds ten percent (10%) of
adjusted gross income).



 
- 34 -

--------------------------------------------------------------------------------

 




If a hardship withdrawal is granted under this Section 4.5(a), the Participant
must suspend making savings contributions and contributions to any other
qualified or nonqualified plans of deferred compensation maintained by the
Company for a minimum period of six months after the hardship distribution is
received; such suspension does not include contributions to a health or welfare
benefit plan including one that is part of a cafeteria plan within the meaning
of Section 125 of the Code.  A hardship withdrawal shall be paid to the
Participant in cash as soon as practicable after approval of the Participant’s
written request.
A hardship withdrawal may be made only after the Participant has obtained all
distributions, other than hardship withdrawals (including distributions of ESOP
dividends under Section 404(k) of the Code) and all nontaxable loans currently
available under all qualified plans (and any other employee benefit plan
specified in Internal Revenue Service rules and regulations applicable to such
hardship withdrawals) maintained by the Company or an Affiliate including this
Plan.
 
(b)
Withdrawal After Age 59-1/2.  A Participant who has attained age 59-1/2 may
withdraw, by written election to the Committee once per Plan Year, all or any
portion of the Participant’s Savings Contributions Account, Matching
Contribution Account, ESOP Account, Rollover Account, and vested portion of the
Profit Sharing Account, in cash or in the form of Common Stock.

 
(c)
Rollover Withdrawal.  A Participant may withdraw, at any time by written
election, all or any portion of the Participant’s Rollover Account.

4.6
Timing of Distributions

 
(a)
When Distributions May Commence.  If a Participant has incurred a distribution
event described in Section 4.3 and requests a distribution of the Account,
amounts credited to such Participant’s Accounts will be paid as soon as



 
- 35 -

--------------------------------------------------------------------------------

 




practicable after such amounts are ascertained. In accordance with Section
414(u)(12) of the Code, a Participant receiving a differential wage payment (as
defined in Section 3401(h)(2) of the Code) shall be treated as having been
severed from employment with the Employers and Affiliates for purposes of taking
a distribution of his or her Account during any period the Participant performs
service in the uniformed services while on active duty for a period of more than
30 days.  If a Participant elects to receive a distribution pursuant to the
preceding sentence, such Participant shall not be permitted to make Savings
Contributions under Section 3.1 of the Plan during the six-month period
beginning on the date of the distribution.
 
(b)
When Distributions Must Commence

 
(i)
Accounts Not Exceeding $1,000. If a Participant incurs a distribution event
described in Section 4.3(a) (i)-(iv) and the value of the Account (excluding any
loan offset amount) does not then exceed $1,000, such Account shall be
distributed as soon as practicable after such amounts are ascertained without
the need for the Participant’s consent to such distribution.

 
(ii)
Accounts in Excess of $1,000.  If a Participant incurs a distribution event
described in Section 4.3(a) (i)-(iv) payment of a Participant’s Accounts shall
commence not later than the 60th day after the end of the calendar year in which
the latest of the following events occurs:

 
(A)
the Participant attains age 62;

 
(B)
the tenth anniversary of the year in which the Participant commenced
participation in the Plan occurs; or



 
- 36 -

--------------------------------------------------------------------------------

 




 
(C)
the Participant terminates employment with the Company and all Affiliates;

provided, however, that the Participant may elect to defer distribution of the
Accounts (by not requesting a distribution) until attainment of age 70-1/2.  As
a result, if the Participant’s Account (excluding the balance in the
Participant’s Rollover Account and any loan offset amount) exceeds $1,000, a
distribution will not be made to the Participant before attainment of age 70-1/2
without consent.  Upon a Participant’s attainment of age 70-1/2, distribution of
the Account shall commence as soon as practicable after such amounts are
ascertained.  If a Participant dies before age 70-1/2 and the Participant’s
surviving spouse is the beneficiary, the surviving spouse may elect to defer
distribution of the Participant’s Account until the Participant would have
attained age 70-1/2.
 
(c)
Minimum Distribution Rules for Employees Who Continue in Service After Attaining
Age 70-1/2. All distributions under the Plan shall be made in accordance with
Code Section 401(a)(9) and the regulations promulgated thereunder.

 
(i)
5% Owners in Service After Attaining Age 70-1/2  With regard to a Participant
who is a 5% owner (as defined in Code Section 416), payment of a benefit under
the Plan shall commence no later than the April 1 next following the calendar
year in which such Participant attains age 70-1/2, regardless of whether the
Participant has retired or otherwise terminated employment as of such date.

 
(ii)
All Other Participants in Service After Attaining Age 70-1/2  With regard to
Participants other than 5% owners who continue to be an active



 
- 37 -

--------------------------------------------------------------------------------

 




employee after attaining age 70-1/2, distribution of their Accounts is not
required until they terminate employment.
4.7
Distributions Made in Accordance with Code Section 401(A)(31).  This Section
applies to distributions made on or after January 1, 1993.  Notwithstanding any
provision of the Plan to the contrary that would otherwise limit a Distributees
election under this Section, a Distributee may elect, at the time and in the
manner prescribed by the Plan Administrator, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover.  With respect to any portion of a
distribution from the Plan on behalf of a deceased Participant made on or after
January 1 2007, if a direct trustee-to-trustee transfer is made to an individual
retirement plan described in Section 408(a) or (b) of the Code (an “IRA”), which
IRA is established for the purpose of receiving the distribution on behalf of an
individual who is a designated beneficiary (as defined by Section 401 (a)(9)(E)
of the Code) of the Participant and who is not the surviving spouse of the
Participant, then the transfer shall be treated as an eligible rollover
distribution for purposes of this Plan and Section 402(c) of the Code. For
purposes of this subsection, the IRA of the non-spouse) beneficiary is treated
as an inherited IRA within the meaning of Section 408(d)(3)(C) of the Code. The
Plan may make a direct rollover to an IRA on behalf of a trust where the trust
is the designated beneficiary of a Participant, provided (1) the beneficiaries
of the trust meet the requirements of a designated beneficiary described above;
(2) the IRA is established in accordance with Internal Revenue Service guidance,
with the trust identified as the beneficiary; and (3) the trust meets the
requirements set forth in Treasury Regulation Section 1.401(a)(9)-4, Q&A-5. The
rules of this Section shall be interpreted consistent with regulations or other
guidance prescribed by the Internal Revenue Service under Section 402(c)(11) of
the Code.  Solely to the extent permitted in Sections 408A(c)(3)(B),



 
- 38 -

--------------------------------------------------------------------------------

 




(d)(3) and (e) of the Code and the regulations and other guidance issued
thereunder, an eligible Distributee may elect to roll over any portion of an
Eligible Rollover Distribution to a Roth IRA (as defined by Section 408A of the
Code) in a “Qualified Rollover Contribution” (as defined in Section 408A(e) of
the Code), provided that the rollover requirements of Section 402(c) of the Code
are met, and provided further that, in the case of an Eligible Rollover
Distribution to a non-spouse beneficiary, the Roth IRA is treated as an
inherited individual retirement account (within the meaning of Section
408(d)(3)(C) of the Code).  For tax years beginning prior to January 1, 2010, a
Distributee will not be eligible to make a Qualified Rollover Contribution
unless he or she satisfies the requirements of Section 408A(c)(3)(B) of the Code
and the regulations and other guidance issued thereunder.
4.8
Loans to Participants. While it is the primary purpose of the Plan to accumulate
retirement funds for Participants, it is recognized that under some
circumstances it is in the best interest of Participants to permit loans to be
made to them while they continue in the active service of the
Employer.  Accordingly, the Committee, pursuant to such rules as it may from
time to time establish and upon application by a Participant supported by such
evidence as the Committee requests, may make loans to Participants subject to
the following:

 
(a)
The amount of any loan made to a Participant, when added to the outstanding
balance of all other loans made to the Participant from all qualified plans
maintained by the Employer and any Affiliates shall not exceed the lesser of:

 
(i)
$50,000, reduced by the excess (if any) of:

 
(A)
the highest outstanding balance during the one-year period ending immediately
preceding the date of the loan, over



 
- 39 -

--------------------------------------------------------------------------------

 




 
(B)
the outstanding balance on the date of the loan, of all such loans from all such
plans, or

 
(ii)
one-half of the Participant’s total vested account balances under the Plan.

 
(b)
Each loan must be evidenced by a promissory note prepared in a form approved by
the Committee and shall bear interest at a commercially reasonable rate as
determined by the Committee; provided however, that the applicable interest rate
shall not exceed six percent (6%) during any period that the Participant
receiving the loan is on military leave, in accordance with the Service members
Civil Relief Act. The repayment of any loan must be made in at least quarterly
installments of principal and interest; provided, however, that this quarterly
amortization requirement shall not apply while a Participant is on a leave of
absence (for a period, not longer than one year), if the following conditions
are met: (i) the Participant is on leave either without pay from the Employer,
or at a rate of pay (after income and employment tax withholding) that is less
than the amount of the installment payments required under the terms of the
loan; (ii) the loan must be repaid by the latest date permitted under Section
4.8(c), below, and (iii) the installments due after the leave of absence ends
(or if earlier, upon the expiration of the first year of the leave of absence)
must not be less than those required under the terms of the original loan.

 
(c)
Each loan shall specify a repayment period that shall not extend beyond five
years.  If a Participant’s employment is involuntarily terminated in connection
with the sale, outsourcing or other divestiture of an Employer, then the
Committee may establish uniform rules pursuant to which a Participant may elect
a rollover of his or her outstanding loan to an eligible retirement
plan.  However, the five-year limit shall not apply to any loan used to acquire
any dwelling unit which,



 
- 40 -

--------------------------------------------------------------------------------

 




within a reasonable time, is to be used (determined at the time the loan is
made) as the principal residence of the Participant, in which event the time
limit shall be fifteen years.
If upon a Participant’s retirement or other termination of employment, any loan
or portion of a loan made to the Participant under the Plan, together with the
accrued interest thereon, remains unpaid, an amount equal to such loan or any
part thereof, together with the accrued interest thereon, shall be charged to
the Participant’s Accounts.
Interest paid by a Participant on a loan made under this Section 4.8 shall be
credited to the Accounts of the Participant as of the accounting date which ends
the accounting period of the Plan during which such interest payment is made.
Outstanding loan balances will be credited with interest at the rate determined
pursuant to Section 4.8(b).
The Committee may allow for suspension of loan repayments under the Plan as
permitted under Section 414(u)(4) of the Code.


 
- 41 -

--------------------------------------------------------------------------------

 


ARTICLE IVA
  MINIMUM DISTRIBUTION REQUIREMENTS
4A.1
General Rules

 
(a)
Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 
(b)
Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan; provided, however, that this Article shall
not require the Plan to provide any form of benefit, or any option, not
otherwise provided under the Plan.

 
(c)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Article will be determined and made in accordance with the Treasury
regulations under Section 401(a)(9) of the Code.

 
(d)
TEFRA Section 242(b) Elections. Notwithstanding the other provisions of this
Article, distributions may be made under a designation made before January 1,
1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (“TEFRA”) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

 
(e)
Definitions. For purposes of this Article IV A. Minimum Distribution
Requirements terms shall have the same meaning contained in Article I, unless an
alternate definition is listed hereinafter in Section 4!.5, in which case the
definition in hereinafter in Section 4A.5 shall control.



 
- 42 -

--------------------------------------------------------------------------------

 




4A.2
Time and Manner of Distribution

 
(a)
Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
required beginning date.

 
(b)
Death of Participant before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

 
(i)
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 
(ii)
If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, and if distribution is to be made over the life or over a certain
period not exceeding the life expectancy of the Designated Beneficiary (if
permitted under Section 4 of the Plan), distribution to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.

 
(iii)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, or if the provisions of subsection (i) and
(ii) do not otherwise apply, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 
(iv)
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before



 
- 43 -

--------------------------------------------------------------------------------

 




distributions to the surviving spouse begin, this Section 4A.2(b), other than
Section 4A.2(b)(i), will apply as if the surviving spouse were the Participant.
For purposes of Sections 4A.2 and 4A.4, unless Section 4A.2(b)(iv) applies,
distributions are considered to begin on the Participant’s required beginning
date.  If Section 4A.2(b)(iv) applies, distributions are considered to begin on
the date distributions are required to begin to the surviving spouse under
Section 4A.2(b)(i).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 4A.2(b)(i)), the date distributions are considered to begin is the
date distributions actually commence.
 
(c)
Forms of Distribution.  Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year,
distributions will be made in accordance with Sections 4A.3 and 4A.4.  If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Section 401(a)(9) of the Code and the Treasury regulations.

4A.3
Required Minimum Distributions During Participant’s Lifetime

 
(a)
Amount of Required Minimum Distribution for Each Distribution Calendar
Year.  During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:



 
- 44 -

--------------------------------------------------------------------------------

 




 
(i)
the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 
(ii)
if the Participant’s sole Designated Beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 
(b)
Lifetime Required Minimum Distributions Continue  Through Year of Participant’s
Death.  Required minimum distributions will be determined under this Section
4A.3 beginning with the first distribution calendar year and up to and including
the distribution calendar year that includes the Participant’s date of death.

4A.4
Required Minimum Distributions After Participant’s Death

 
(a)
Death on or after Date Distributions Begin.

 
(i)
Participant Survived by Designated Beneficiary.  Subject to the provisions of
this Article, if the Participant dies on or after the date distributions begin
and there is a Designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s Designated
Beneficiary, determined as follows:



 
- 45 -

--------------------------------------------------------------------------------

 




 
(A)
The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 
(B)
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year.  For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 
(C)
If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 
(ii)
No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining



 
- 46 -

--------------------------------------------------------------------------------

 




life expectancy calculated using the age of the Participant in the year of
death, reduced by one for each subsequent year.
 
(b)
Death Before Date Distributions Begin

 
(i)
Participant Survived by Designated Beneficiary.  If the Participant dies before
the date distributions begin and there is a Designated Beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s account balance by the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section 4A.4(a).

 
(ii)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

 
(iii)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin.  If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole Designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 4A.2(b)(i), this Section 4A.4(b) will apply as if
the surviving spouse were the Participant.



 
- 47 -

--------------------------------------------------------------------------------

 




4A.5
Definitions

 
(a)
Designated Beneficiary.  The individual who is designated as the Beneficiary
under Section 6.6 of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 
(b)
Distribution Calendar Year.  A calendar year for which a minimum distribution is
required.  For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date.  For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 4A.2(b).  The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date.  The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.

 
(c)
Life Expectancy.  Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury regulations.

 
(d)
Participant’s Account Balance.  The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date.  The Account



 
- 48 -

--------------------------------------------------------------------------------

 




balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
 
(e)
Required Beginning Date.  The date specified in Section 4.6 of the Plan.

4A.6           Election to Receive Required Minimum Distributions for
2009.  Notwithstanding any other provision of this Section 4A of the Plan, a
Participant or Beneficiary who would have been required to receive a required
minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of
the Code (“2009 RMDs”), and who would have satisfied that requirement by
receiving distributions that are: (i) equal to the 2009 RMDs; or (ii) one or
more payments in a series of substantially equal distributions (that include the
2009 RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s designated Beneficiary, or for a period of
at least 10 years (“Extended 2009 RMDs”), will not receive those distributions
for 2009 unless the Participant or Beneficiary chooses to receive such
distributions. Participants and Beneficiaries described in the preceding
sentence will be given the opportunity to elect to receive the distributions
described in the preceding sentence. In addition, notwithstanding Section 4.7 of
the Plan, and solely for purposes of applying the direct rollover provisions of
the Plan, 2009 RMDs and Extended 2009 RMDs will be treated as eligible rollover
distributions.


 
- 49 -

--------------------------------------------------------------------------------

 


 
ARTICLE V

 
INVESTMENT OF CONTRIBUTIONS

5.1
Making of Contributions. Once each month, or as otherwise determined by the
Committee subject to the Employer’s consent, the Employer will pay over
contributions to the Trustee to be held in trust and invested as herein provided
and as set out more fully in the Trust Agreement.  The Employer’s matching
contributions and Profit Sharing contributions, if any, shall not be made later
than the due date for filing the Employer’s federal income tax return for the
Tax Year, including any extensions thereof.  The contributions to this Plan when
taken together with all other contributions made by the Employer to other
qualified retirement plans shall not exceed the maximum amount deductible under
Section 404 of the Code.

5.2
Investment

 
(a)
Each Participant’s Savings Contribution Account and Rollover Account and
earnings credited to such Accounts on and after the Effective Date will be
invested in one or more of the Investment Funds. Each Participant will designate
the proportion (expressed as a percentage in multiples of one percent (1%)) of
such Participant’s Savings Contribution Account and Rollover Account to be
invested in each Investment Fund.  Such designation, once made, can be changed
at any time and will take effect as soon as administratively feasible.
Participants may also, at any time and independent of changing their election of
investment of future savings contributions, transfer the amount equivalent to
the Participant’s interest or any partial interest (expressed as a percentage in
multiples of one percent (1%)) from one Investment Fund to another. Any
designation made under this Section 5.2(a) shall be made pursuant to the methods
described in Section 3.1(c).



 
- 50 -

--------------------------------------------------------------------------------

 




 
(b)
Each Participant shall have an interest in each Investment Fund in which the
Participant has elected to have invested all or any part of the Participant’s
savings contributions under Section 3.1.  The Participant’s interest at any time
in the Investment Funds shall be equal to such contributions, adjusted from time
to time to reflect the proportionate share of the income and losses realized by
such Investment Funds and of the net appreciation or depreciation in the value
of such Investment Funds.  The Committee shall maintain accounts to reflect the
interest of each Participant in each Investment Fund. At such times as the
Committee may determine, but in no event less frequent than annually, the
Committee shall ascertain from the Trustee the value of each Investment Fund and
shall on such basis determine the value of the interests of each Participant.
The determinations of the Trustee and the Committee shall be conclusive. Each
Participant will be furnished a statement of Account at least annually.

 
(c)
Moreover, for any period in which the Plan is an “applicable defined
contribution plan” as defined in Section 401(a)(35) of the Code by virtue of the
Plan holding applicable publicly traded employer securities, the Company shall
permit Participants, beneficiaries, and alternate payees to direct the
investment of their accounts under rules and procedures that comply with Section
401(a)(35) of the Code and applicable Treasury Regulations thereunder.

 
5.3
Voting of Common Stock of the Company.  Each Participant shall have the right to
direct the Trustee as to the manner in which shares of Common Stock allocated to
the Participant’s Accounts are to be voted.  The Company shall furnish the
Trustee and the Participants with notices and information statements when voting
rights are to be exercised, in such time and manner as may be required by
applicable law and the



 
- 51 -

--------------------------------------------------------------------------------

 




Certificate of Incorporation and Bylaws of the Company.  Such statements shall
be substantially the same for Participants as for holders of Common Stock in
general. The Participant may, in the Participant’s discretion, grant proxies for
the exercise of the Participant’s voting rights under this Section 5.3 in
accordance with proxy provisions of general application.  The Trustee shall vote
such Common Stock in accordance with the direction of the Participant.
Fractional shares of Common Stock allocated to Participants Accounts shall be
combined to the largest number of whole shares and voted by the Trustee to the
extent possible to reflect the voting direction of the Participants holding
fractional shares.  Subject to the terms of the immediately following sentence,
the Trustee shall vote Allocated Shares of the Company’s Common Stock for which
it has not received valid direction proxies (the “Non-Directed Shares”) and any
shares that have not been allocated to Plan participants’ accounts in accordance
with the Board’s recommendation on all of the matters.
5.4
Tendering of Stock.  A Participant (or in the event of death, the beneficiary)
shall have the right to instruct the Trustee in writing as to the manner in
which to respond to a tender or exchange offer in any and all shares of Common
Stock credited to such Participant’s Accounts. The Employer shall notify each
Participant (or beneficiary) and utilize its best efforts to distribute or cause
to be distributed in a timely fashion such information as will be distributed to
shareholders of the Employer in connection with any such tender or exchange
offer, together with a form requesting confidential instruction to the Trustee
as to the manner in which to respond to the tender or exchange offer for any or
all shares of Common Stock credited to such Participant’s Accounts. Upon its
receipt of such instructions, the Trustee shall tender such shares of such
Common Stock as and to the extent so instructed. If the Trustee shall not
receive instructions from a Participant (or beneficiary) regarding any such
tender or exchange offer for Common Stock, the



 
- 52 -

--------------------------------------------------------------------------------

 




Trustee shall have no discretion in such matter and shall take no action with
respect thereto.
5.5
Dividend Election.  Effective as of May 25, 2006, each Participant (or, where
applicable, a Participant’s Designated Beneficiary or an alternate payee) will
have the right to elect to receive a cash payment of the dividends, if any, paid
on all shares (vested or unvested) of Common Stock in the Participant’s ESOP
Account or to reinvest such vested dividends in Common Stock in the
Participant’s ESOP Account.  Participants shall be fully vested in all
dividends, if any, paid on the shares of Common Stock held in the Participant’s
ESOP Account. If a Participant (or the Participant’s Designated Beneficiary or
an alternate payee) does not make an affirmative election under this Section,
the Participant will be deemed to have elected to reinvest vested dividends in
the ESOP account.  The Committee will establish rules and procedures for the
election, including the procedures for determining the number of shares of
Common Stock in each Participant’s ESOP Account on the record date of the
dividend. Reinvested dividends will be paid to the Plan and credited to the
Participant’s ESOP Account.  If a Participant elects to receive dividends in
cash, such dividends shall be paid to the Participant by the Plan and shall not
constitute Eligible Rollover Distributions under Section 4.7.  Partial elections
(i.e., electing to receive part of a dividend in cash and to reinvest part)
shall not be permitted.



 
- 53 -

--------------------------------------------------------------------------------

 


 
ARTICLE VI

PLAN ADMINISTRATION; CLAIMS FOR BENEFITS
6.1
Named Fiduciaries. The Plan shall be administered by the Committee of those
individuals serving from time to time in the position of or related position of
the following:

 
(a)
Chief Administrative Officer of the Company;

 
(b)
Chief Financial Officer of the Company;

 
(c)
Vice President, Human Resources of the Company; and

 
(d)
Four other individuals appointed by the Chief Executive Officer who are employed
by the Company or an Affiliate of the Company.

The Committee shall be the “plan administrator” under Section 3(16)(A) of the
Employment Retirement Income Security Act of 1974 (ERISA), and shall have all of
the powers, rights and duties necessary or advisable in order to fully perform
the applicable responsibilities imposed by ERISA upon plan administrators,
including the authority to delegate or allocate any of those powers in writing
in a prudent and reasonable manner consistent with ERISA. The Committee and the
Trustee shall each be a “named fiduciary” under ERISA. The Company agrees to
maintain adequate fiduciary liabilities insurance with respect to the Committee
and any member or delegate thereof by reason of any act or failure to act on
behalf of the Plan or Participants in carrying out the fiduciary obligations.
6.2
Administrative Powers and Duties.  In administering the Plan, the Committee
shall have such duties and powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following:

 
(a)
To construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the discretionary power to determine the
rights or eligibility of employees or Participants and any other persons, and
the



 
- 54 -

--------------------------------------------------------------------------------

 




amounts of their benefits under the Plan, and to remedy ambiguities,
inconsistencies, or omissions, and such determinations shall be binding on all
parties;
 
(b)
to prescribe procedures to be followed for the proper and efficient
administration of the Plan;

 
(c)
to prepare and distribute information explaining the Plan;

 
(d)
to receive from the Employer and from all Participants such information as shall
be necessary for the proper administration of the Plan;

 
(e)
to prepare such reports with respect to the administration of the plan as are
reasonable and appropriate, including the power and authority to cause to be
prepared, to execute, and to deliver any governmental filings related to the
Plans including, without limitation, annual reports (Form 5500 series) and
Internal Revenue Service determination letter filings;

 
(f)
to furnish each Participant a statement showing the status of that Participant’s
Accounts;

 
(g)
to appoint or employ individuals to assist in the administration of the Plan,
including the power and authority to establish one or more committees to handle
Participant claims under the Plan and to appoint or remove, for any reason,
members of any such committee;

 
(h)
to monitor the Plan to meet the anti-discrimination rules of the Internal
Revenue Service;

 
(i)
to keep such accounts and records as the Employer may deem necessary or proper
in the performance of its duties under the Plan; and

 
(j)
as described in Article IX, to extend the Plan to  Affiliates.



 
- 55 -

--------------------------------------------------------------------------------

 




6.3
Benefit Claims Procedure: Review Procedure.

 
(a)
The Committee shall make all determinations as to the right of any such person
to a benefit under the Plan. Any Participant, beneficiary, or the authorized
representative of either of the foregoing may file a request for benefits under
the Plan. Such request shall be deemed filed when made in writing, addressed, or
hand-delivered to the Employer.

 
(b)
The Committee shall determine the entitlement of each claimant to the benefit
requested within ninety (90) days after the request is filed unless an extension
of time for processing is required.  In such event, written notice of the
extension shall be furnished to the claimant prior to the expiration of such
ninety (90) day period.  In no event may an extension exceed an additional
ninety (90) days from the expiration of the end of the initial ninety (90) day
period. Any such extension notice shall indicate the special circumstances
requiring the extension of time and the date by which the Committee expects to
render its decision.  In the event that such Committee does not respond to a
claimant within the foregoing time limit, including any extension, the
claimant’s request for a benefit shall be deemed to be denied in full and such
claimant shall be entitled to proceed to the review stage described in paragraph
(d).

 
(c)
In the event that a claimant’s request for benefits is denied in whole or in
part, such claimant shall be furnished with a written notice of the Committee’s
decision which sets forth (1) the specific reason or reasons for denial, (2)
specific reference to the pertinent Plan provisions upon which the denial is
based, (3) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why any such material or
information is



 
- 56 -

--------------------------------------------------------------------------------

 




necessary,  and (4) appropriate information as to the steps to be taken if the
claimant wishes to submit the claim for review.
 
(d)
Any claimant whose request for benefit is denied in whole or in part by the
Committee shall be entitled to request the Committee to give further
consideration to the claim by filing with such Committee (either by the claimant
or through the claimant’s authorized representative) a written request for such
a review.  The claimant desiring a review may submit written issues and comments
to the Committee for its consideration and shall be entitled to review any
documents pertinent to such Committee’s decision.  The Committee, in its sole
discretion, may request a meeting to clarify any matters which it deems
appropriate. Subject to the limitations of paragraph (e), the Committee shall
render its decision on review as soon as practicable.  In the event that no
decision is rendered within such limitations, the claimant’s request for
benefits shall be deemed denied a review.

 
(e)
Any request for a review of the Committee’s decision must be filed within sixty
(60) days after receipt by the claimant of written notification of denial of the
request for benefits.  If no request is received within such time limit, the
denial of benefits determined by the Committee shall be final.  If a request for
review is filed, the Committee shall promptly consider such request and shall
render its decision thereon within sixty (60) days after the receipt of the
request for review, absent special circumstances (such as the need to hold a
hearing), which require an extension of time for processing.  In no event shall
the decision be rendered more than one hundred and twenty (120) days after the
receipt of a request for a review.  In the event that at the time such a request
for review is filed the Committee has established a practice of holding
regularly scheduled meetings on



 
- 57 -

--------------------------------------------------------------------------------

 




at least a quarterly basis, such decision shall be made at the next ensuing
regular meeting unless the request for review is filed within thirty (30) days
preceding the date of such meeting.  In such event, a decision may be made by
the Committee no later than the date of the second ensuing regularly scheduled
meeting following the receipt of the request for review, unless special
circumstances require a further extension of time for processing.  In no event
may the decision be rendered later than the third meeting of the Committee
following the receipt of the request for review.
 
(f)
Benefits under this Plan will be paid only if the Committee, or its delegate,
determines in its sole discretion that the claimant is entitled to
them.  Subject to applicable law, any interpretation of the provisions of the
Plan and any decisions on any matter within the discretion of the Committee made
by the Committee in good faith shall be binding on all persons.  A misstatement
or other mistake of fact shall be corrected when it becomes known and the
Committee shall make such adjustment on account thereof as it considers
equitable and practicable.

 
(g)
After exhaustion of the Plan’s claim procedures, any further legal action taken
against the Plan or its fiduciaries by any claimant for benefits under the Plan
must be filed in a court of law no later than 60 days after the Committee’s
final decision regarding the claim.  No action at law or in equity shall be
brought to recover benefits under this Plan until the appeal rights herein
provided have been exercised and the Plan benefits requested in such appeal have
been denied in whole or in part.

6.4
Applications and Forms.  Any action permitted or required to be taken by a
Participant or a Participant’s beneficiary shall be made pursuant to one of the
following methods: (i) by filing a written election, (ii) by telephone through a
telephone system established by the



 
- 58 -

--------------------------------------------------------------------------------

 




Committee for this purpose, or (iii) by any other method designated by the
Committee.  A Participant or a Participant’s beneficiary shall furnish all
pertinent information requested by the Committee.
6.5
Facility of Distribution and Payment.  Whenever, in the Committee’s opinion, a
person entitled to receive any distribution or payment under the Plan is under a
legal disability or is so incapacitated as to be unable to manage financial
affairs, the Committee may make distribution or payment to such person or the
person’s legal representative or to a relative of such person in such manner as
the Committee considers available.  Any distribution or payment of a benefit in
accordance with the provisions of this paragraph shall be a complete discharge
of any liability for the making of such distribution or payment under the
provisions of the Plan.

6.6
Beneficiary Designations.  A Participant shall designate a beneficiary or
multiple or contingent beneficiaries to whom distribution of the Participant’s
interest in the Plan shall be made in the event of death prior to the full
receipt thereof; provided, however, that in the event the Participant is married
for at least a one-year period ending on the date of death, such beneficiary
shall be deemed to be the Participant’s surviving spouse.  The Participant may
elect to change or revoke a designated beneficiary at any time; provided,
however, that in the event prior to such change or revocation such beneficiary
is the Participant’s surviving spouse, such election shall not be effective
unless such surviving spouse provides written consent which acknowledges the
effect of such election and is witnessed by a Plan representative or a notary
public. The affirmative designation of any beneficiary and any elected change or
revocation thereof by a Participant shall be made on forms provided by the
Committee and shall not in any event be effective unless and until filed with
the Committee.  If no designated or  deemed beneficiary survives the Participant
or former Participant, or if any unmarried Participant



 
- 59 -

--------------------------------------------------------------------------------

 




or former Participant fails to designate a beneficiary under the Plan, the
amount payable upon the death of the Participant or former Participant shall be
paid to the Participant’s estate.
6.7
Form and Method of Designation.  The affirmative designation of any beneficiary
and any elected change or revocation thereof by a Participant shall be made on
forms provided by the Committee and shall, not in any event, be effective unless
and until filed with the Committee.  The Committee and all other parties
involved in making payment to a beneficiary may rely on the latest beneficiary
designation on file with the Committee at the time of payment or may make
payment pursuant to Section 6.3 if an effective designation is not on file,
shall be fully protected in doing so, and shall have no liability whatsoever to
any person making claim for such payment under a subsequently filed designation
of beneficiary or from any other reason.

6.8
Administrative Expenses.  Unless paid by the Company and except as otherwise
provided below, all reasonable costs, charges, and expenses incurred in the
administration of this Plan, including expenses incurred by the Committee,
compensation to the Trustee, compensation to an investment manager, and any
compensation to agents, attorneys, actuaries, accountants, record keepers, and
other persons performing services on behalf of this Plan or for the Committee
will be paid from the Trust Fund in such portions as the Committee may
direct.  As directed by the Committee, expenses to be paid from the Trust Fund
may be drawn from (a) Participants’ Accounts, in the form of a flat fee, charges
for specific services, or a percentage of the value of each Account, (b)
earnings or gains in each Investment Fund or (c) forfeitures under Section
4.2.  Expenses directly related to the investment of a particular Investment
Fund (such as brokerage, postage, express and insurance charges, and transfer
taxes) shall be paid from that Investment Fund.  The Company, in



 
- 60 -

--------------------------------------------------------------------------------

 




its discretion, may decide to pay the expenses incurred in operating and
administering the Plan only for certain groups of Employers or certain groups of
Participants.


 
- 61 -

--------------------------------------------------------------------------------

 


 
ARTICLE VII

 
TRUST FUND

7.1
Trust Agreement. All assets of the Plan shall be held under the Trust Agreement
between the Company and the Trustee designated by the Company which shall serve
at the pleasure thereof.  The Trust Agreement shall provide, among other things,
for a Trust Fund to be administered by the Trustee to which all contributions
shall be paid, and the Trustee shall have such rights, powers, and duties as the
Company shall from time to time determine.  All assets of the Trust Fund shall
be held, invested, and reinvested in accordance with the provisions of the Trust
Agreement.

7.2
Reversion.  At no time, prior to the satisfaction of all liabilities with
respect to Participants and their beneficiaries, shall any part of the assets of
the Plan be used for or diverted to purposes other than for the exclusive
benefit of such persons; provided, however, Employer contributions may be
returned to the Employer (i) if made by the Employer by a mistake of fact,
within one year after the payment of the contribution, or  (ii) if a
contribution is conditioned upon the deductibility of such contribution under
Section 404 of the Code, then to the extent the deduction is disallowed, within
one year of the disallowance of the deduction.  The amount of any contribution
that may be returned to the Employer must be reduced by any portion thereof
previously distributed from the Trust Fund and by any losses of the Trust Fund
allocable thereto, and in no event may the return of such contribution cause any
Participant’s account balances to be less than the amount of such balances had
the contribution not been made under the Plan.



 
- 62 -

--------------------------------------------------------------------------------

 


 
ARTICLE VIII

AMENDMENT AND TERMINATION
8.1
Amendments. The Company reserves the right to make, from time to time, any
amendment or amendments to the Plan which do not cause any part of the Accounts
to be used for or diverted to any purpose other than the exclusive benefit of
Participants or their beneficiaries and which do not operate retroactively so as
to affect adversely the rights of any Participant or beneficiary of the Plan
prior to such action. The Company has delegated to the Committee the authority
to cause to be prepared, to approve, and to execute any amendments, including
for the purpose of merging, consolidating, freezing, or completing the
termination of the Plan or Trust; provided, however, the Board of Directors of
the Company shall approve any amendment that would result in:

 
(a)
The greater of a 5 percent or $500,000 increase in the cost of funding or
administering a Plan, unless:

 
(i)
the Committee reasonably believes that such amendment or action is necessary to
bring the Plan or Trust into compliance with ERISA, or any other applicable law,
or to maintain the Plan’s or Trust’s qualification under, or compliance with,
provisions of the Internal Revenue Code, as from time to time in effect, or

 
(ii)
such amendment or action is necessary to implement the provisions of any
collective bargaining or other agreement validly executed by any employer
participating in the Plan;

 
(b)
Disqualification, termination or partial termination of the Plan or loss of
tax-exempt status of the Trust;

 
(c)
Violation of the terms and conditions of any collective bargaining agreement for
the Plan and Trust subject to such agreements;



 
- 63 -

--------------------------------------------------------------------------------

 




 
(d)
The appointment or removal of a Plan or Trust trustee, investment manager,
custodian or other professional firm engaged by the Committee in connection with
the investment or management of the Plan’s or Trust’s assets;

 
(e)
A change in the membership or structure, or a material change in the powers,
duties or responsibilities, of the Committee or a change in the indemnification
of any fiduciary of the Plan or Trust (except that the Committee may amend any
Plan to transfer to the Committee any or all of the powers, rights,
responsibilities and duties described in Section 6.2 which are currently granted
by the Plan neither to the Committee nor to the Company or this Board); or

 
(f)
An increase in the duties or responsibilities of the Board of Directors of the
Company under any such Plan or Trust.

8.2
Right to Terminate.  The Company expects to continue the Plan indefinitely, but
the continuance of the Plan and the payment of contributions are not assumed as
contractual obligations.  If the Plan shall be terminated, the Trustee shall
continue to hold, invest, and administer the Trust Fund in accordance with the
provisions of the Trust Agreement and shall make distributions there from in
accordance with the provisions of the Plan, as then in effect, pursuant to
instructions filed with the Trustee by the Committee upon such termination or
from time to time thereafter, subject to Section 8.4.

8.3
Action by the Company.  Any action by the Company to amend or terminate the Plan
may be taken by resolution of the Board of Directors or by any person or persons
duly authorized by resolution of the Board of Directors to take such action.

8.4
Distribution of Accounts upon Plan Termination.  The distribution of
Participants’ Accounts after termination of the Plan may, in the Company’s
discretion, be deferred



 
- 64 -

--------------------------------------------------------------------------------

 




until receipt of approval by the Internal Revenue Service that termination of
the Plan did not adversely affect its qualification under Sections 401(a) and
401(k) of the Code.


 
- 65 -

--------------------------------------------------------------------------------

 


 
ARTICLE IX

 
ADOPTION OF THE PLAN BY AFFILIATES

 
9.1
(a)
Adoption.  In the event the Plan is adopted by appropriate action of an
Affiliate which the Committee authorizes to adopt the Plan, the Committee may
determine the effective date of the Plan as to any such Affiliate and each such
Affiliate shall thereupon be a Participating Affiliate and included within the
term “Employer.”  The Committee may also determine the extent to which service
of the employees of any such Affiliate prior to such effective date including
with a Predecessor Employer shall be counted as credited service and may
otherwise determine the terms and conditions upon which any such Affiliate may
adopt the Plan.

 
(b)
Withdrawal.  The Company may withdraw from the Plan at any time by action of the
Board of Directors.  Any Participating Affiliate may withdraw from the Plan by
giving at least 30 days’ written notice of its intention to withdraw to the
Committee.



 
- 66 -

--------------------------------------------------------------------------------

 





ARTICLE X

GENERAL
10.1
No Guarantee of Employment.  Nothing contained in the Plan shall be construed as
a contract of employment between the Employer and any Eligible Employee or
Participant, or a right of any Eligible Employee or Participant to be continued
in the employment of the Employer, or as a limitation of the right of the
Employer to discharge any of its employees.

10.2
Nonalienation of Benefits.  Except to the extent otherwise provided by Section
401(a) (13) (C) or by the issuance of a qualified domestic relations order
(within the meaning of Section 414(p), or such successor Section, of the Code),
benefits payable under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of the
Participant, prior to actually being received by the person entitled to the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any
right to benefits payable under the Plan, shall be void.

10.3
Missing Persons.  Any communication, statement, or notice addressed and mailed,
postage prepaid, to a Participant for beneficiary) at the latest post office
address as stated on the books and records of the Company shall, without
limitation, constitute an effective notice upon such person for all purposes of
the Plan, and the Employer shall not be obligated to search for or ascertain the
whereabouts of any such person.  If any such person is notified of entitlement
to payment under the Plan, and also is notified of the provisions of this
paragraph, and such person fails to claim the benefits or to make



 
- 67 -

--------------------------------------------------------------------------------

 




the person’s whereabouts known within one year thereafter, the remaining
interest of such person may be distributed to any one or more of the spouse or
next of kin of the Employee or beneficiary involved as shall be determined by
the Employer.
10.4
Governing Law.  Except as preempted by federal law, the provisions of the Plan
will be construed in accordance with the laws of the State of North Dakota.

10.5
Merger or Consolidation of Plan.  In the event of any merger or consolidation of
the Plan with, or transfer in whole or in part of the assets and liabilities of
the Accounts to, another plan, the assets of the Participants’ Accounts shall be
transferred to the other plan only if each Participant would, if the Plan or the
other plan then terminated, receive a benefit immediately after the merger,
consolidation, or transfer which is equal to or greater than the benefit the
Participant would have been entitled to receive if the Plan had been terminated
immediately before the merger, consolidation, or transfer.

10.6
Distribution to Alternate Payees.  Benefits may be distributed to an alternate
payee on the earliest date specified in a qualified domestic relations order,
without regard to whether such distribution is made or commences prior to the
participant’s earliest retirement age (as defined in Section 414(p)(4)(B) of the
Code) or the earliest date that the participant could commence receiving
benefits under the Plan.



 
- 68 -

--------------------------------------------------------------------------------

 


 
ARTICLE XI

 
TOP HEAVY PROVISIONS

11.1
Top Heavy Plan.  The Plan shall be deemed “Top Heavy” with respect to any Plan
Year commencing on or after January 1, 1984 if, as of the last day of the
preceding Plan Year (the “Determination Date”), the present value of the
cumulative account balances for “Key Employees,” as defined in Code Section
416(i), under the Plan and all other plans in the “Aggregation Group,” as
defined below, exceeds 60 percent of the present value, as of the Determination
Date, of the cumulative account balances under all such plans for all employees
of the Employer.  For purposes of this Section XI, (i) the term “Aggregation
Group” shall mean each plan of the Employer in which a Key Employee participates
and each other plan of the Employer which enables such plan to meet the
requirements of Code Section 401(a)(4) or 410; (ii) the present value of such
account balances shall be computed in accordance with Code Section 416(g); and
(iii) the above percentage ratio shall be determined as of the Determination
Date by a fraction, the numerator of which is the sum of the present value of
the account balances of Key Employees under the Plan and all other plans in the
Aggregation Group, and the denominator of which is the sum of the present value
of the account balances under all such plans, including the Plan, for all
employees of the Employer.  The accrued benefits of a Participant who did not
perform any services for an Employer during the 1 year period ending on the
Determination Date shall be disregarded.

11.2
Operative Provisions

 
(a)
For any Plan Year with respect to which the Plan is deemed Top Heavy, the
Employer shall make a Retirement Contribution on behalf of each Participant who
is not a Key Employee with respect to such Plan Year in an amount which, when
added to the Employer’s matching contribution, if any, made under the



 
- 69 -

--------------------------------------------------------------------------------

 




Plan on behalf of such Participant for such Plan Year, equals 3 percent of the
Participant’s Compensation.  Any such special Employer contributions that are
used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Section 401(m) of the Code. Notwithstanding the
foregoing provisions of this Section 11.2, if a Participant in the Plan is also
a Participant in a defined benefit plan of the Employer, then for each Plan Year
with respect to which the Plan is Top Heavy, such Participant’s accrual of a
minimum benefit under such other defined benefit plan in accordance with Code
Section 416(c)(1) shall be deemed to satisfy the special Employer’s contribution
requirements of this Section 11.2(a).
 
(b)
In the event the Plan is deemed “Top Heavy” pursuant to Section 11.1, each
Participant shall have a nonforfeitable right to the Participant’s entire
Account balances, including those amounts attributable to the Retirement
Contributions under this Section 11.2.

 
(c)
Notwithstanding the provisions of Section 3.5, if during any Plan Year an
employee of the Employer participates in both a defined contribution plan and a
defined benefit plan maintained by the employer which comprise a Top Heavy
Group, as defined in Code Section 416(9)(2)(B), the denominators of the defined
benefit plan fraction and the defined contribution plan fraction, as described
in Code Section 415(e), shall be calculated by substituting “1.0” for “1.25”
each place it appears in such Section; provided, however, that this Section
11.2(c) shall not apply with respect to a plan in the Top Heavy Group if (a)
such plan would satisfy the requirements of Code Section 416(h)(2)(A), and (b)
the aggregate cumulative accrued benefits and account balances of Key Employees



 
- 70 -

--------------------------------------------------------------------------------

 




under all plans in the Top Heavy Group do not exceed 90 percent of the aggregate
accrued benefits and cumulative account balances under all such plans for all
employees of the Employer.  The provisions of this paragraph shall cease to
apply after December 31, 1999.


 
- 71 -

--------------------------------------------------------------------------------

 


 
ARTICLE XII

 
SPECIAL RULES FOR CERTAIN OFFICERS

12.1
Notwithstanding the provisions set forth above, Section 16 Officers are subject
to special limitations on their ability to effect certain transactions under the
Plan, as follows:  The Section 16 Officer may affect “Discretionary
Transactions,” as defined below, only in compliance with Rule 16b-3(f) of the
Securities Exchange Act of 1934, as amended.

A “Discretionary Transaction” is a transaction pursuant to an employee benefit
plan that
 
(a)
is at the volition of a Plan Participant;

 
(b)
is not made in connection with the Participant’s death, retirement, or
termination of employment;

 
(c)
is not required to be made available to a Plan Participant pursuant to a
provision of the Internal Revenue Code; and

 
(d)
results in either an intra-plan transfer involving an issuer equity securities
fund, or a cash distribution funded by a volitional disposition of an issuer
equity security.

A Discretionary Transaction shall be exempt only if affected pursuant to an
election made at least six months following the date of the most recent
election, with respect to any plan of the Company that affected a Discretionary
Transaction that was:
 
(a)
an acquisition, if the transaction to be exempted would be a disposition; or

 
(b)
a disposition, if the transaction to be exempted would be an acquisition.



 
- 72 -

--------------------------------------------------------------------------------

 


Supplement A
Provisions Relating to the Merger of
Anchorage Sand and Gravel Company, Inc.
Profit Sharing/401(k) Plan


A-1
Introduction.  Effective as of January 1, 1995 (the “Merger Date”), the
Anchorage Sand and Gravel Company, Inc. Profit Sharing/401(k) Plan (the “AS&G
Plan”) was merged into the MDU Resources Group, Inc. Tax Deferred Compensation
Savings Plan (the “Plan”).  After January 1, 1995 (the “Merger Date”), no
further contributions were made to the AS&G Plan.  The assets of the trust under
the AS&G Plan and participant account balances thereunder were transferred to
the Trust and are held, invested, and administered by the Trustee with the other
assets of the Trust in accordance with the terms of the Plan and Trust.

The merger of the AS&G Plan into the Plan and the resulting transfer of assets
described above were designed to comply with Sections 401(a)(12), 411(d)(6) and
414(l) of the Internal Revenue Code and the regulations thereunder.  The purpose
of this Supplement A is to reflect the merger and to set forth special
provisions which shall apply with respect to current and former Anchorage Sand
and Gravel Company, Inc. (“AS&G”) employees who participate in the Plan on or
after the Merger Date (“Supplement A Participants”).
A-2
Participation.  Each participant in the AS&G Plan on December 31, 1994, who had
one or more Account Balances under the AS&G Plan on that date automatically
became a Participant in the Plan on the Merger Date, and shall continue as a
Participant in the Plan until their entire Account Balances are distributed,
subject to the terms and conditions of the Plan and this Supplement A.  Each
AS&G employee not described in the previous sentence shall become a Participant
in the Plan under the terms and



 
- 73 -

--------------------------------------------------------------------------------

 




conditions thereof.  Supplement A Participants shall be 100 percent vested in
their entire Account Balances at all times.
A-3
Use of Terms. Terms used in this Supplement A shall, unless defined in this
Supplement A or otherwise noted, have the meanings given to those terms in the
Plan.

A-4
Inconsistencies with the Plan.  The terms of this Supplement A are a part of the
Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement A.



 
- 74 -

--------------------------------------------------------------------------------

 


Supplement B
Provisions Relating to the Merger of the MDU Resources Group, Inc.
Tax Deferred Compensation Savings Plan for
Collective Bargaining Unit Employees


B-1
Introduction.  The Company maintains the MDU Resources Group, Inc. Tax Deferred
Compensation Savings Plan (for purposes of this Supplement B, the “Plan”) and
the MDU Resources Group, Inc. Tax Deferred Compensation Savings Plan for
Collective Bargaining Unit Employees (for purposes of this Supplement B, the
“Bargaining Plan”), for the benefit of its Eligible Employees and the Eligible
Employees of its subsidiaries and affiliates who adopt the Plans.  This
supplement provides for the merger of the Plan and the Bargaining Plan.

B-2
The Merger.  Effective January 1, 1999 (the “Merger Date”), the Bargaining Plan
shall be merged into the Plan.  Said merger and the resulting transfer of assets
described in paragraph 4 below shall be made in accordance with Sections
401(a)(12), 411(d)(6), and 414(l) of the Internal Revenue Code and the
regulations thereunder.

B-3
Participation.  Each Participant in the Bargaining Plan on the Merger Date shall
automatically become a Participant in the Plan on the Merger Date if such
individual has not previously become a Participant in the Plan pursuant to its
terms.  Until their entire benefits are distributed, such Participants will be
treated as Participants under the Plan.

B-4
Transfer of Assets.  The assets of the MDU Resources Group, Inc. Tax Deferred
Compensation Savings Plan for Collective Bargaining Unit Employees Trust, which
serves as the funding vehicle for the Bargaining Plan, shall be transferred to
the trustee of the MDU Resources Group, Inc. Tax Deferred Compensation Savings
Plan Trust, which serves as a funding vehicle for the Plan, on or as soon as
practicable after the Merger Date.



 
- 75 -

--------------------------------------------------------------------------------

 




B-5
Transfer of Account Balances.  All accounts maintained under the Bargaining Plan
on the Merger Date for Participants shall be adjusted immediately prior to that
date, and the net credit balances in such accounts, as adjusted, shall be
transferred to the Plan and credited as of the Merger Date to new accounts
maintained for such Participants under the Plan.

B-6
Limitations.  Except to the extent expressly provided herein to the contrary,
the benefits provided pursuant to this Supplement B are subject to all of the
terms and conditions of the Plan.  Unless specified otherwise, terms used in
this Supplement which are defined in the Plan shall have the same meanings as
given them in the Supplement.



 
- 76 -

--------------------------------------------------------------------------------

 


Supplement C
Provisions Relating to the Spin-Off and Transfer of a Portion
 of the Plan Attributable to Account Balances of Participants
 Who Became Employees of Otter Tail Power Company


C-1
Introduction.  Effective July 1, 1998, certain employees of the Company involved
in the operations of the Coyote Station facility (the “Affected Employees”)
ceased to be employees of the Company and became employees of Otter Tail Power
Company (“Otter Tail”).

C-2
The Spin-off and Merger.  Otter Tail maintains a qualified defined contribution
retirement plan (the “Otter Tail Plan”) for the benefit of its eligible
employees and the eligible employees of its controlled group members.  Effective
as of December 31, 1998 (the “Transfer Date”), the portion of the Plan
attributable to account balances of the Affected Employees shall be spun off and
transferred into the Otter Tail Plan.  The transfer of said portion (the
“Spin-Off Portion”) into the Otter Tail Plan and the resulting transfer of
assets described in paragraph 3 below shall be made in accordance with Sections
401(a)(12), 411(d)(6), and 414(l) of the Internal Revenue Code and the
regulations thereunder.

C-3
Transfer of Assets.  On or as soon as practicable after the Transfer Date, the
assets of the Trust Fund attributable to accounts of the Affected Participants
shall be transferred to the trustee of the trust that serves as a funding
vehicle for the Otter Tail Plan.

C-4
Transfer of Account Balances.  All accounts maintained under the Plan for
affected participants shall be adjusted as of the date immediately preceding the
transfer date in accordance with the provisions of Article IV of the Plan.  The
net credit balances in such accounts as so adjusted as of said date shall be
transferred to the Otter Tail Plan and credited as of Transfer Date to the
corresponding accounts maintained for such Affected



 
- 77 -

--------------------------------------------------------------------------------

 




Employees. Such accounts shall be invested pursuant to the provisions of the
Otter Tail Plan.
C-5
Transfer of Records.  On or as soon as practicable after the Transfer Date, the
Committee shall transfer to the committee responsible for the administration of
the Otter Tail Plan all administrative records maintained with respect to the
Plan as they relate to the Affected Participants.

C-6
Use of Terms.  Terms used in this Supplement C with respect to the Plan shall,
unless defined in this Supplement C, have the meanings of those terms as defined
in the Plan.



 
- 78 -

--------------------------------------------------------------------------------

 


 
Supplement D-1

Provisions Relating to the Profit Sharing Feature for
Certain Participating Affiliates


D-1-1
Introduction.  Certain Participating Affiliates in the Plan hereby establish
Profit Sharing Features as described in this Supplement D-1, and will hereafter
be referred to individually as a “Supplement D-1 Company” and collectively as
“Supplement D-1 Companies.”  These Profit Sharing Features shall be in addition
to all other contributions provided pursuant to the Plan, and effective as of
the date(s) indicated below.

D-1-2
Eligibility to Share in the Profit Sharing Feature.  Participation in the Profit
Sharing Feature(s) for any Plan Year is limited to employees of the Supplement
D-1 Company who satisfy the Plan’s definition of Eligible Employee (unless
otherwise noted below). The current and original effective dates for each
Participating Affiliate’s respective Profit Sharing Feature are listed below.

Participating Affiliate
Current Effective Date
(Original Effective Date)2
Anchorage Sand & Gravel Company, Inc. (excluding President)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Bell Electrical Contractors, Inc.
January 1, 2002
Bitter Creek Pipelines, LLC1
January 1, 2010
(January 1, 2001)
Cascade Natural Gas Corporation
January 1, 2011
(July 2, 2007)
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007



 
- 79 -

--------------------------------------------------------------------------------

 




Participating Affiliate
Current Effective Date
(Original Effective Date)2
DSS Company
January 1, 2004
(July 8, 1999)
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Frebco, Inc.
January 1, 2008
(July 1, 2000)
Granite City Ready Mix, Inc.
June 1, 2002
Great Plains Natural Gas Co.
January 1, 2008
Hawaiian Cement (non-union employees hired after December 31, 2005)
January 1, 2009
Intermountain Gas Company
January 1, 2011
Jebro Incorporated
November 1, 2005
Kent’s Oil Service
January 1, 2007
Knife River Corporation – Northwest (the Central Oregon Division, f/k/a HTS)
January 1, 2010
(January 1, 1999)
Knife River Corporation – Northwest (the Southern Idaho Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation – Northwest (the Spokane Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - South
(f/k/a Young Contractors, Inc.)
January 1, 2008
(January 1, 2007)
LTM, Incorporated
 
January 1, 2003
 
Montana-Dakota Utilities Co. (including union employees)
January 1, 2008



 
- 80 -

--------------------------------------------------------------------------------

 




Participating Affiliate
Current Effective Date
(Original Effective Date)2
Wagner Industrial Electric, Inc.
 
January 1, 2008
 
Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)
WBI Holdings, Inc.1
 
January 1, 2009
 
WHC, Ltd.
 
September 1, 2001
 
Williston Basin Interstate Pipeline Company1
January 1, 2009
 



1Requirement to be an Active Employee on the last day of the Plan Year does not
apply.  Eligible employees participating in a management incentive compensation
plan or an executive incentive compensation plan are not eligible for a Profit
Sharing Contribution. Employees of the Total Corrosion Solutions division of
Bitter Creek Pipelines, LLC are excluded from this feature.
2In the event a Participating Affiliate adopts a Profit Sharing Feature on a
date other than January 1, effective as of the date of participation in the
Plan, the amount of any such contribution allocated to a Supplement D-1
Participant shall be based upon Compensation, excluding bonuses, received while
in the employ of the Participating Affiliate after the date of acquisition by
the Company or any Affiliate.


In order to share in the allocation of any profit sharing contribution made by a
Supplement D-1 Company pursuant to Paragraph 3 below for a given Plan Year,
Participants employed by a Supplement D-1 Company must be compensated for 1,000
Hours of Service (prorated for the Plan Year in which the Profit Sharing Feature
becomes effective) in that Plan Year, be an Active Employee of the Supplement
D-1 Company on the last day of the Plan Year, and must not be covered by a
collectively bargained unit to which the Profit Sharing has not been extended.
However, an Eligible Employee of a Knife River Corporation Participating
Affiliate who transfers during the Plan Year and remains employed by a Knife
River Corporation Participating Affiliate on the last day of the Plan Year will
be eligible to receive a prorated profit sharing contribution from each Knife
River Corporation Participating Affiliate.


 
- 81 -

--------------------------------------------------------------------------------

 




Moreover, effective January 1, 2009, an Eligible Employee of Montana-Dakota
Utilities Co., Great Plains Natural Gas Co., Intermountain Gas Company, or
Cascade Natural Gas Company (collectively the “Utility Group Participating
Affiliate”) who transfers during the Plan Year and remains employed by a Utility
Group Participating Affiliate on the last day of the Plan Year will be eligible
to receive a prorated profit sharing contribution from each Utility Group
Participating Affiliate noted above which meets its independent profitability
targets.
For purposes of this Supplement, an “Active Employee” means an employee who is
still on the payroll or has been temporarily laid off, or who terminated
employment due to Disability, Death or Retirement on or after attaining age 60
during such Plan Year, but does not mean an employee whose employment has been
terminated effective on or before December 31 of that Plan Year.
Participants who meet the preceding requirements are referred to herein as
“Supplement D-1 Participants.”
D-1-3
Amount of Profit Sharing Contributions, Allocation. For each Plan Year, the
governing entity of each Supplement D-1 Company, in its discretion, shall
determine the amount (if any) of profit sharing contributions to be made to the
Plan based upon its own profitability.  The amount of any such contribution for
a Plan Year by any specific Supplement D-1 Company shall be allocated to its
Supplement D-1 Participants based upon those Participants’ Compensation,
excluding bonuses, received while employed by that Supplement D-1 Company for
that Plan Year.

Compensation for the first effective Plan Year of each Supplement D-1 Company
shall include Compensation paid to the Supplement D-1 Participant by said
company on and after said company’s effective date shown above.


 
- 82 -

--------------------------------------------------------------------------------

 




D-1-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Supplement D-1
Participants shall be vested in their Profit Sharing Account only upon
completing three (3) Years of Vesting Service as defined below; provided,
however that if vesting under an acquired company’s previous retirement plan
resulted in an greater vesting percentage, the Profit Sharing Account for
employees hired prior to acquisition by the Company or any of its Affiliates
shall vest in accordance with the accelerated vesting schedule.

A “Year of Vesting Service” means a Plan Year in which the Supplement D-1
Participant is compensated for at least 1,000 Hours of Service.  In addition,
service with a Supplement D-1 Company, the Company and all Affiliates that
occurred prior to the effective date of Supplement D-1 shall be recognized for
purposes of this Paragraph, applying these rules as if the Supplement D-1
Company (and its affiliates at that time) were Affiliates under the
Plan.  Notwithstanding the foregoing, a Participant shall be fully vested in his
or her Profit Sharing Account upon Death, Disability, or attaining age 60.
D-1-5
Use of Terms. Terms used in this Supplement D-1 shall, unless defined in this
Supplement D-1 or elsewhere noted, have the meanings given to those terms in the
Plan.

D-1-6
Inconsistencies with the Plan.  The terms of this Supplement D-1 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement D-1.



 
- 83 -

--------------------------------------------------------------------------------

 


Supplement D-2
Provisions Relating to the Retirement Contribution Feature for
Certain Participating Affiliates


D-2-1
Introduction.  Certain Participating Affiliates in the Plan hereby establish
Retirement Contribution Features as described in this Supplement D-2, and will
hereafter be referred to individually as a “Supplement D-2 Company” and
collectively as “Supplement D-2 Companies.”  These Retirement Contribution
Features shall be in addition to all other contributions provided pursuant to
the Plan, and effective as of the date(s) indicated below.

D-2-2
Eligibility to Share in the Retirement Contribution.  Participation in the
Retirement Contribution(s) for any Plan Year is limited to employees of the
Supplement D-2 Company who satisfy the Plan’s definition of Eligible Employee.
The current and original effective dates for each Participating Affiliate’s
respective Retirement Contribution Feature are listed in the chart below.

Participating Affiliate
Current Effective
Date (Original
Effective Date)
Special Contribution
Amount- Percentage
of Compensation
Bitter Creek Pipelines, LLC1
January 1, 2006
(January 1, 2001)
5%
Cascade Natural Gas Corporation (non-bargaining)
January 1, 2011
(July 2, 2007)
5%
Cascade Natural Gas Corporation (Field Operations Bargaining Unit employees
hired on or after 1/1/2007)
July 2, 2007
4%
Fidelity Exploration & Production Company2
January 1, 2006
(July 2, 2001)
5%
Great Plains Natural Gas Co.
January 1, 2003
5%
Hamlin Electric Company
January 1, 2005
5%
Intermountain Gas Company
January 1, 2011
(October 12, 2008)
5%
Rocky Mountain Contractors, Inc. (Union3)
January 1, 2008
3%
Rocky Mountain Contractors, Inc
January 1, 2005
5%



 
- 84 -

--------------------------------------------------------------------------------

 




1The following participants of Bitter creek Pipelines, LLC are excluded: Brien
Beadle, Grady Breipohl, Jon Forbes, Richard Guderjahn, Steven Haag, Raymond
Harms, Wade Hasler, Douglas Henry, Pamela Lynn, Todd Mandeville, Marlin Mogan,
Dale Sudbrack, and Barbara Sunford due to participation in the appropriate
pension plans.
2The following participants of Fidelity Exploration & Production Company are
excluded: Harlan R. Jirges, Timothy M. Ree, Marvin E. Rygh, Judy A. Schmitt, and
Dennis M. Zander due to participation in the appropriate pension plans.
3Requirement to be compensated for 1,000 hours of service does not apply to
Rocky Mountain Contractors, Inc.-Union


In order to share in the allocation of any Retirement Contribution made by a
Supplement D-2 Company pursuant to Paragraph 3 below for a given Plan Year,
Participants employed by a Supplement D-2 Company must be compensated for 1,000
Hours of Service (prorated for the Plan Year in which the Retirement
Contribution Feature becomes effective) in that Plan Year and must not be
covered by a collectively bargained unit to which the Retirement Contribution
has not been extended. However, if the Participant’s failure to be compensated
for 1,000 Hours of Service in that Plan Year is due to the Participant’s
Disability, Death, or Retirement on or after attaining age 60 during such Plan
year, such Participant shall nevertheless be entitled to share in the allocation
of the Retirement Contributions for such Plan Year. Participants who meet the
requirements of this paragraph are referred to herein as “Supplement D-2
Participants.”
D-2-3
Amount of Retirement Contributions, Allocation.  For each Plan Year, each
Supplement D-2 Company, shall make a Retirement Contribution to the Plan on
behalf of the Supplement D-2 Participants that it employs in an amount equal to
the percentage of eligible Compensation (excluding bonuses) listed in the table
above.  Compensation for the Plan Year in which the Retirement Contribution
Feature becomes effective for a particular Supplement D-2 Company, shall include
Compensation paid to a Supplement D-2 Participant during that Plan Year after
the date the Retirement Contribution feature became effective.



 
- 85 -

--------------------------------------------------------------------------------

 




D-2-4
Vesting.  Notwithstanding anything in Section 4.2 to the contrary, Supplement
D-2 Participants shall be vested in their Profit Sharing/Retirement Contribution
Accounts only upon completing three (3) Years of Vesting Service as defined
below; provided, however that if vesting under an acquired company’s previous
retirement plan resulted in an greater vesting percentage, the Profit Sharing
Accounts for employees hired prior to acquisition by the Company or any of its
Affiliates shall vest in accordance with the accelerated vesting schedule.

A “Year of Vesting Service” means a Plan Year in which the Supplement D-2
Participant is compensated for at least 1,000 Hours of Service.  In addition,
service with a Supplement D-2 Company, the Company and all Affiliates that
occurred prior to the effective date of Supplement D-2’s participation in this
Retirement Contribution feature shall be recognized for purposes of this
Paragraph, applying these rules as if the Supplement D-2 Company (and its
affiliates at that time) were Affiliates under the Plan.  Notwithstanding the
foregoing, a Participant shall be fully vested in his or her Retirement
Contribution account upon Death, Disability, or attaining age 60.
D-2-5
Use of Terms.  Terms used in this Supplement D-2 shall, unless defined in this
Supplement D-2 or elsewhere noted, have the meanings given to those terms in the
Plan.

D-2-6
Inconsistencies with the Plan.  The terms of this Supplement D-2 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement D-2.



 
- 86 -

--------------------------------------------------------------------------------

 




Supplement D-3
Provisions Relating to the Profit Sharing Feature for
Certain Participating Affiliates
 
D-3-1
Introduction. Certain Participating Affiliates in the Plan hereby establish
Profit Sharing Features as described in this Supplement D-3, and will hereafter
be referred to individually as a “Supplement D-3 Company” and collectively as
“Supplement D-3 Companies.”  These Profit Sharing Features shall be in addition
to all other contributions provided pursuant to the Plan, and effective as of
the date(s) indicated below.

D-3-2
Eligibility to Share in the Profit Sharing Feature.  Participation in the Profit
Sharing Feature(s) for any Plan Year is limited to employees of the Supplement
D-3 Company who satisfy the Plan’s definition of Eligible Employee. The
effective date for each Participating Affiliate’s respective Profit Sharing
Feature is listed below.

Participating Affiliate
Current Effective Date
 (Original Effective Date)
Ames Sand & Gravel, Inc.
July 16, 2007
Knife River – ND  Division, a Division of Knife River Corporation – North
Central
January 1, 2007
Knife River Corporation – North Central
January 1, 2007
Knife River Midwest, LLC
April 1, 2007
(April 1, 2004)
Northstar Materials, Inc.
January 1, 2003



 
In order to share in the allocation of any profit sharing contribution made by a
Supplement D-3 Company pursuant to Paragraph 3 below for a given Plan Year,
Participants employed by a Supplement D-3 Company must be compensated for 1,000
Hours of Service (prorated for the Plan Year in which the Profit Sharing Feature
becomes effective) in that Plan Year, be an Active Employee of a



 
- 87 -

--------------------------------------------------------------------------------

 




Supplement D-3 Company on the last day of the Plan Year, have made Savings
Contributions to the Plan during the Plan Year of not less than one percent (1%)
of their Compensation, and must not be covered by a collectively bargained unit
to which the Profit Sharing has not been extended. However, an Eligible Employee
of a Knife River Corporation Participating Affiliate who transfers during the
Plan Year and remains employed by a Knife River Corporation Participating
Affiliate on the last day of the Plan Year will be eligible to receive a
prorated profit sharing contribution from each Knife River Corporation
Participating Affiliate.  Participants who meet the requirements of this
paragraph are referred to herein as “Supplement D-3 Participants.”
For purposes of this Supplement, an “Active Employee” means an employee who is
still on the payroll or has been temporarily laid off, or who terminated
employment due to Disability, Death or Retirement on or after attaining age 60
during such Plan Year, but does not mean an employee whose employment has been
terminated effective on or before December 31 of that Plan Year.
D-3-3
Amount of Profit Sharing Contributions, Allocation.  For each Plan Year, the
governing entity of each Supplement D-3 Company, in its discretion, shall
determine the amount (if any) of profit sharing contributions to be made to the
Plan based upon its own profitability.  The amount of any such contribution for
a Plan Year by any specific Supplement D-3 Company shall be allocated to its
Supplement D-3 Participants based upon those Participants’ Compensation,
excluding bonuses, received while employed by that Supplement D-3 Company for
that Plan Year.

 
Compensation for the first effective Plan Year of each Supplement D-3 Company
shall include Compensation paid to the Supplement D-3 Participant by said
company on and after said company’s effective date shown above.



 
- 88 -

--------------------------------------------------------------------------------

 




D-3-4
Vesting.  Notwithstanding anything in Section 4.2 to the contrary, Supplement
D-3 Participants shall be vested in their Profit Sharing Account only upon
completing three (3) Years of Vesting Service as defined below.

A “Year of Vesting Service” means a Plan Year in which the Supplement D-3
Participant is compensated for at least 1,000 Hours of Service.  In addition,
service with a Supplement D-3 Company, the Company and all Affiliates that
occurred prior to the effective date of Supplement D-3 shall be recognized for
purposes of this Paragraph, applying these rules as if the Supplement D-3
Company (and its affiliates at that time) were Affiliates under the
Plan.  Notwithstanding the foregoing, a Participant shall be fully vested in his
or her Profit Sharing Account upon Death, Disability, or attaining age 60.
D-3-5
Use of Terms.  Terms used in this Supplement D-3 shall, unless defined in this
Supplement D-3 or elsewhere noted, have the meanings given to those terms in the
Plan.

D-3-6
Inconsistencies with the Plan.  The terms of this Supplement D-3 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement D-3.



 
- 89 -

--------------------------------------------------------------------------------

 


Supplement D-4
Provisions Relating to the
Cascade Natural Gas Corporation
Retirement Contribution, Special Transition Contribution, and Profit Sharing
Feature




RESERVED




 
- 90 -

--------------------------------------------------------------------------------

 


Supplement D-5
Provisions Relating to the
Knife River Corporation – Northwest
(Western Oregon Division, f/k/a MBI)
Retirement Contribution Feature


D-5-1
Introduction. Effective September 1, 2004, Knife River Corporation – Northwest
and MBI with Western Oregon Division a Participating Affiliate in the Plan,
established the Retirement Contribution Feature described in this Supplement.
Effective January 1, 2010, Knife River Corporation – Northwest and MBI with
Western Oregon Division will change its legal name to Knife River Corporation –
Northwest (“KRC–NW”), and will continue to maintain this Retirement Contribution
Feature for its Western Oregon Division employees. This Supplement does not
apply to Participants employed by any other divisions of KRC-NW.

D-5-2
Eligibility to Share in the Retirement Contributions.  In order to share in
the  allocation of any Retirement Contribution made by MBI, pursuant to
Paragraph 3 below for a given Plan Year, Participants employed by MBI must have
been employed for twelve consecutive months, must have been compensated for at
least 1,000 Hours of Service (prorated for the Plan Year in which the Retirement
Contribution feature becomes effective), and be employed by MBI on the last day
of the Plan Year.  However any Eligible Employee who transfers to Knife River
Corporation or any of its operating companies during the Plan Year and is
employed by that company on the last day of the Plan Year will be eligible to
receive a pro-rated profit sharing contribution for the portion of the Plan Year
during which the Participant was employed by MBI so long as the Eligible
Employee has been compensated for at least 1,000 Hours of Service cumulatively
during the Plan Year.  Participants who meet the preceding requirements are
referred to herein as “Supplement D-5 Participants.”



 
- 91 -

--------------------------------------------------------------------------------

 




For purposes of this Supplement, an “Active Employee” means an employee who is
still on the payroll or has been temporarily laid off or who terminated
employment due to Disability, Death or Retirement on or after Normal Retirement
Date during such Plan Year, but does not mean an employee whose employment
otherwise has terminated effective on or before December 31 of that Plan Year.
D-5-3
Amount of Retirement Contribution Allocation.  For each Plan Year, the Board of
Directors of MBI, in its discretion, may provide eligible employees an amount
per each hour of service as a Retirement Contribution.  The amount of any such
contribution for a Plan Year shall be allocated to Supplement D-5 Participants
for each hour of service for which the Participant receives compensation,
excluding Hours of Service pursuant to a prevailing wage agreement, provided the
Participant is compensated for at least 1,000 Hours of Service during the Plan
Year.

D-5-4
Vesting.  Notwithstanding anything in Section 4.2 to the contrary, and except as
otherwise provided with respect to Normal Retirement or Disability, Supplement
D-5 Participants who are hired on or after September 1, 2004 shall be vested in
their Retirement Contribution Feature only upon completing three (3) years of
Vesting Service as defined below.  Supplement D-5 Participants who have a
portion of their accounts attributable to the Knife River Corporation –
Northwest and MBI with Western Oregon Division Employee’s Profit-Sharing Plan
and Trust (the “MBI Plan”) shall be vested in their Retirement Contribution
Account and any Employer contribution transferred from the MBI Plan in
accordance with Supplement H-1.

A “Year of Vesting Service” means a Plan Year in which the Supplement D-5
Participant is compensated for at least 1,000 Hours of Service.  In addition,
service with MBI and all Affiliates that occurred prior to the effective date of
Supplement D-5 shall be recognized for purposes of this Paragraph, applying
these rules as if MBI


 
- 92 -

--------------------------------------------------------------------------------

 




was an Affiliate under the Plan.  Notwithstanding the foregoing, a Participant
shall be fully vested in his or her Retirement Contribution account upon Death,
Disability, or attaining age 60.
D-5-5
Use of Terms.  Terms used in this Supplement D-5 shall, unless defined in this
Supplement D-5 or elsewhere noted, have the meanings given to those terms in the
Plan.

D-5-6
Inconsistencies with the Plan.  The terms of this Supplement D-5 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement D-5.



 
- 93 -

--------------------------------------------------------------------------------

 


Supplement D-6
Provisions Relating to the
MDU Resources Group, Inc.
Retirement Contribution Feature


D-6-1
Introduction.  Effective January 1, 2006, certain Participating Affiliates in
the Plan hereby establish a Retirement Contribution Feature as described in this
Supplement D-6. This Retirement Contribution Feature shall be in addition to all
other contributions provided pursuant to the Plan.

D-6-2
Eligibility to Share in the Retirement Contribution. Participation in the
Retirement Contribution for any Plan Year is limited to employees who are hired
after December 31, 2005, and satisfy the Plan’s definition of Eligible Employee
for the following Participating Affiliates:

Knife River Corporation
MDU Construction Services Group, Inc.
MDU Resources Group, Inc.
Montana- Dakota Utilities Co.
Prairielands Energy Marketing, Inc.
WBI Holdings, Inc.
Williston Basin Interstate Pipeline Company



Unless specifically bargained for, employees covered by a collective bargaining
agreement shall not be eligible to participate in the Retirement Contribution
Feature. Notwithstanding the foregoing, (i) the Williston Basin Interstate
Pipeline Company employees covered by a collective bargaining agreement shall be
eligible to participate in this Retirement Contribution Feature, effective
January 1, 2006, (ii) the Montana-Dakota Utilities Co. employees covered by a
collective bargaining agreement shall be eligible to participate in this
Retirement Contribution


 
- 94 -

--------------------------------------------------------------------------------

 




Feature, effective July 1, 2007, and (iii) notwithstanding any provision of the
Plan to the contrary, the following individuals shall be eligible to participate
in this Retirement Contribution Feature, upon commencing participation in the
Plan:
Marc T. Beyer
Gregory J. Feekes
Michael J. McBride
Justin W. Trieu
John Trujillo



In order to share in the allocation of the Retirement Contribution for any Plan
Year, Eligible Employees described above must be compensated for 1,000 Hours of
Service in that Plan Year; provided, however, that if the Participant’s failure
to be compensated for 1,000 Hours of Service in the Plan Year is due to the
Participant’s Disability, Death or Retirement on or after Normal Retirement Date
during such Plan Year, such Participant shall nevertheless be entitled to share
in the allocation of the Retirement Contribution for such Plan Year. Individuals
who satisfy the preceding requirements for Retirement Contributions are referred
to herein as “Supplement D-6 Participants.”
Notwithstanding the foregoing, employees hired by Montana-Dakota Utilities Co.
during 2007 who were not compensated for at least 1,000 hours of service during
the Plan Year if the actual hours completed were annualized are entitled to an
allocation of the Retirement Contribution for the 2007 Plan Year.
D-6-3
Amount of Retirement Contribution Allocation.  For each Plan Year, the Board of
Directors for each above mentioned Participating Affiliate will credit eligible
employees with a contribution equal to five percent (5%) of Compensation.  The
amount of any such contribution for a Plan Year shall be allocated to Supplement



 
- 95 -

--------------------------------------------------------------------------------

 




D-6 Participants based upon their Compensation, excluding bonuses received while
employed by the identified Participating Affiliate.
D-6-4
Vesting.  Notwithstanding anything in Section 4.2 to the contrary, Supplement
D-6 Participants shall be vested in their Retirement Contribution only upon
completing three (3) years of Vesting Service as defined below.

A “Year of Vesting Service” means a Plan Year in which the Supplement D-6
Participant is compensated for at least 1,000 Hours of Service.  In addition,
service with any Affiliate that occurred prior to the effective date of
Supplement D-6 shall be recognized for purposes of this Paragraph.
Notwithstanding the foregoing, a Participant shall be fully vested in his or her
Retirement Contribution Account upon Death, Disability, or attaining age 60.
D-6-5
Use of Terms.  Terms used in this Supplement D-6 shall, unless defined in this
Supplement D-6 or elsewhere noted, have the meanings given to those terms in the
Plan.

D-6-6
Inconsistencies with the Plan.  The terms of this Supplement D-6 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement D-6.



 
- 96 -

--------------------------------------------------------------------------------

 




D-6A
Provisions Relating to the
Retirement Contribution Feature


D-6A-1
Introduction.  Effective January 1, 2010, certain Participating Affiliates in
the Plan hereby establish a Retirement Contribution Feature as described in this
Supplement D-6A.  This Retirement Contribution Feature shall be in addition to
all other contributions provided pursuant to the Plan.

D-6A-2
Eligibility to Share in the Retirement Contribution.  Participation in the
Retirement Contribution for any Plan Year is limited to individuals who were
active Participants in a Company Pension Plan as of December 31, 2009.

 
In order to share in the allocation of the Retirement Contribution for any Plan
Year, Eligible Employees must be compensated for 1,000 Hours of Service in that
Plan Year; provided, however, that if the Participant’s failure to be
compensated for 1,000 Hours of Service in the Plan Year is due to the
Participant’s Disability, Death, or Retirement on attaining age 60 during such
Plan Year, such Participant shall nevertheless be entitled to a Retirement
Contribution for such Plan Year.  Individuals who satisfy the preceding
requirements for Retirement Contributions are referred to herein as “Supplement
D-6A Participants.”

D-6A-3
Amount of Retirement Contribution.  For each Plan Year, Supplement D-6A
Participants will be credited with the following static contribution based upon
their age as of December 31, 2009, and their eligible Compensation, excluding
bonuses, for the Plan Year:



 
- 97 -

--------------------------------------------------------------------------------

 


 
Age as of
December 31, 2009
Retirement Contribution
Percentage
Less than 30
5.0%
30 but less than 35
7.0%
35 but less than 40
9.0%
40 but less than 45
10.5%
45 and over
11.5%


 
Notwithstanding the foregoing, if the Retirement Contribution Percentage above
for Participants who are Highly Compensated Employees is more than the amount
permitted under Section 415 of the Code, the Participant’s Retirement
Contributions shall be reduced to the extent necessary to comply with Section
415 of the Code. The Retirement Contribution Percentage above may also be
reduced for Participants who are Highly Compensated Employees, as necessary, to
pass nondiscrimination testing.

D-6A-4
Vesting.  Notwithstanding anything in Section 4.2 to the contrary, Supplement
D-6A Participants shall be vested in their Retirement Contribution upon
completing three (3) years of Vesting Service as defined below.

 
A “Year of Vesting Service” means a Plan Year in which the Supplement D-6A
Participant is compensated for at least 1,000 Hours of Service. In addition,
service with any Affiliate that occurred prior to the effective date of
Supplement D-6A shall be recognized for purposes of this
paragraph.  Notwithstanding the foregoing, a Participant shall be fully vested
in his or her Retirement Contribution Account upon Death, Disability, or
attaining age 60.

D-6A-5
Use of Terms.  Terms used in this Supplement D-6A shall, unless defined in this
Supplement D-6A or elsewhere noted, have the meaning given to those terms in the



 
- 98 -

--------------------------------------------------------------------------------

 




Plan.
D-6A-6
Inconsistencies with the Plan.  The terms of this Supplement D-6A are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and Supplement D-6A.





 
- 99 -

--------------------------------------------------------------------------------

 


Supplement D-7
Provisions Relating to the
JTL Group, Inc.
Retirement Contribution Feature


D-7-1
Introduction.  Effective January 1, 2005, JTL, Group, Inc. (“JTL”) a
Participating Affiliate in the Plan hereby established the Retirement
Contribution Feature as described in this Supplement D-7.  This Retirement
Contribution shall be in addition to all other contributions provided by JTL
pursuant to the Plan.

D-7-2
Eligibility to Share in the Retirement Contribution.  In order to share in the
allocation of any Retirement Contribution made by JTL pursuant to Paragraph 3
below for a given Plan Year, Participants must be an Eligible Employee of
JTL.  Unless specifically bargained for, eligible Employees covered by a
collective bargaining agreement shall not be eligible to share in this
Retirement Contribution feature.  Participants who meet the preceding
requirements are referred to herein as “Supplement D-7 Participants.”

D-7-3
Amount of Retirement Contribution Allocation.  For each Plan Year, the Board of
Directors of JTL, in its discretion, may provide eligible Hourly Participants an
amount per hour of service as a Retirement Contribution. The amount of any such
contribution for a Plan Year will be allocated to Supplement D-7 Hourly
Participants for each hour of service for which the Participant receives
compensation, excluding Hours of Service pursuant to a prevailing wage
agreement.  In addition, the Board of Directors of JTL may credit eligible
Salaried Participants with a contribution equal to eight percent (8%) of
Compensation.  The amount of any such contribution for a Plan Year shall be
allocated to Supplement D-7 Participants based upon their Compensation,
excluding bonuses received while employed by the identified Participating
Affiliate.



 
- 100 -

--------------------------------------------------------------------------------

 




D-7-4
Vesting.  Notwithstanding anything in Section 4.2 to the contrary, Supplement
D-7 Participants shall be vested in their Retirement Contribution only upon
completing three (3) years of Vesting Service as defined below; provided,
however that Supplement D-7 Participants who were employed by Star Aggregates,
Inc. on August 31, 2007, shall be fully vested.

A “Year of Vesting Service” means a Plan Year in which the Supplement D-7
Participant is compensated for at least 1,000 Hours of Service.  In addition,
service with any Affiliate that occurred prior to the effective date of
Supplement D-7 shall be recognized for purposes of this Paragraph.
Notwithstanding the foregoing, a Participant shall be fully vested in his or her
Retirement Contribution Account upon Death, Disability, or upon attaining age
60.
D-7-5
Use of Terms.  Terms used in this Supplement D-7 shall, unless defined in this
Supplement D-7 or elsewhere noted, have the meanings given to those terms in the
Plan.

D-7-6
Inconsistencies with the Plan.  The terms of this Supplement D-7 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement D-7.



 
- 101 -

--------------------------------------------------------------------------------

 


 
 
Supplement E
Provisions Relating to the Merger of
LTM, Incorporated 401(k) Employee Savings Plan


E-1
Introduction.  Effective April 1, 2000 (the “Merger Date”), the LTM,
Incorporated 401(k) Employee Savings Plan (the “LTM Bargaining Plan”) will merge
into the MDU Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).  After
April 1, 2000, no further contributions will be made to the LTM Bargaining Plan.

E-2
Merger.  The merger of the LTM Bargaining Plan into the Plan and the resulting
transfer of assets described above is designed to comply with Section 401(a)12),
411(d)(6), and 414(1) of the Internal Revenue Code and the regulations
thereunder.  The purpose of this Supplement E is to reflect the merger and to
set forth special provisions which shall apply with respect to current and
former LTM, Incorporated Bargaining Employees who participate in the Plan on or
after the Merger Date (“Supplement E Participants”).

E-3
Transfer of Assets.  The assets of the LTM, Incorporated 401(k) Employee Savings
Plan Trust, which trust serves as a funding vehicle for the LTM Bargaining Plan,
shall be transferred to the trustee of the trust that serves as a funding
vehicle for the Plan on or as soon as practicable after the Merger Date.

E-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement E Participant who had an account balance in the LTM Bargaining Plan
will be transferred to the Plan from the LTM Bargaining Plan and credited to
corresponding accounts established for each such Supplement E Participant
(“Account Balances”).

E-5
Participation.  Each Participant in the LTM Bargaining Plan on March 31, 2000,
who has one or more account balance in the LTM Bargaining Plan on that date
automatically shall become a Participant in the Plan on the Merger Date, and
shall continue as a



 
- 102 -

--------------------------------------------------------------------------------

 




Participant in the Plan until all of the Participant’s vested account balances
are distributed, subject to the terms and conditions of the Plan and this
Supplement E.  Any other LTM employee not described in the previous sentence
shall become a Participant in the Plan under the regular terms and conditions
thereof.
E-6
Vesting.  On the Merger Date, each Supplement E Participant shall be fully
vested in their Account Balances.

E-7
Distribution of Benefits.  As of the Merger Date, each Supplement E
Participant’s Account Balances shall be payable to the Participant at the same
time as the Participant is entitled to receive other benefits pursuant to
Section 4.3 of the Plan.

E-8
Administration Expenses.  Expenses incurred in operating and administering the
Plan on behalf of Supplement E Participants shall be paid from assets of the
Plan attributable to such Supplement E Participants.

E-9
Use of Terms.  The terms used in this Supplement E shall, unless defined in this
Supplement E or otherwise noted, have the meanings given to those terms in the
Plan.

E-10
Inconsistencies with the Plan.  The terms of this Supplement E are a part of the
Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and this Supplement E.



 
- 103 -

--------------------------------------------------------------------------------

 






Supplement F
RESERVED




 
- 104 -

--------------------------------------------------------------------------------

 


Supplement G
Prevailing Wage Law Requirements
G-1
Introduction.  Effective as of January 1, 2003, the Plan covers certain Eligible
Employees who perform services for an Employer under a public contract that is
subject to the Davis-Bacon Act or similar prevailing state wage law (a
“Davis-Bacon Employee”). The portion of a Davis-Bacon Employee’s service with an
Employer that is subject to the Davis-Bacon Act or similar prevailing state wage
law (the “Prevailing Wage Law”) is referred to in this Supplement G as
“Davis-Bacon Service.”  The provisions of this Supplement G are intended to
modify the terms of the Plan as applied to Davis-Bacon Employees and to allow
the Plan to qualify as a bona fide fringe benefit plan in accordance with Title
29, Part 5 of the Code of Federal Regulations and the Department of Labor
guidance issued thereunder.

G-2
Use of Terms. Terms used in this Supplement G shall, unless defined in this
Supplement G or otherwise noted, have the meanings given to those terms in the
Plan.

G-3
Inconsistencies with the Plan.  The terms of this Supplement G are a part of the
Plan and supersede the provisions of the Plan and any other supplement to the
extent necessary to eliminate inconsistencies between the Plan and such other
supplements and this Supplement G.

G-4
Eligibility and Participation. A Davis-Bacon Employee who is employed on an
occasional or temporary basis and who otherwise meets the definition of an
Eligible Employee shall become a Participant upon the completion of one Hour of
Service.

G-5
Prevailing Wage Compensation. While employed in Davis-Bacon Service, the
Compensation (as defined in the Plan) paid to a Davis-Bacon Employee and used in
determining contributions under the Plan shall be the prevailing wage required
by the Prevailing Wage Law.



 
- 105 -

--------------------------------------------------------------------------------

 




G-6
Supplemental Contributions. An Employer, in its sole discretion, may make a
supplemental contribution on behalf of any Davis-Bacon Employee, other than a
Davis-Bacon Employee who is a Highly Compensated Employee, (a “Davis-Bacon
Supplemental Contribution”) (i) in such amount as may be necessary to satisfy
the Prevailing Wage Law’s required fringe cost to the extent that the sum of the
employer Matching and Profit Sharing Contributions, if any, for a period are
insufficient to satisfy the Prevailing Wage Law’s required fringe cost or (ii)
in such amount as may be necessary to satisfy the Prevailing Wage Law’s required
fringe cost without regard to any employer Matching and Profit Sharing
Contributions made on behalf of such Davis-Bacon Employee.  Any Davis-Bacon
Supplemental Contributions made on behalf of a Davis-Bacon Employee pursuant to
this paragraph G-6 shall be credited to a “Davis-Bacon Supplemental Contribution
Account” established for the Davis-Bacon Employee under this Supplement
G.  Except as otherwise provided in this Supplement G, Davis-Bacon Employee’s
Supplemental Contribution Account shall be treated as an “Account” for all
purposes of the Plan and the amounts credited thereto shall be subject to the
same restrictions as apply to amounts credited to a Participant’s Profit Sharing
Account.

G-7
Depositing of Employer Contributions.  Any Employer contribution made on behalf
of a Davis-Bacon Employee under the Plan that is intended to satisfy the
Prevailing Wage Law’s required fringe cost, including, but not limited to, any
matching contributions and any Davis-Bacon Supplemental Contributions described
in paragraph G-6 above, will be contributed to the Trust Fund not less
frequently than quarterly.

G-8
Vesting. A Davis-Bacon Employee will, at all times, have a fully vested and
nonforfeitable right to the value of his Matching and Davis-Bacon Supplemental
Contribution Accounts.



 
- 106 -

--------------------------------------------------------------------------------

 




G-9
Davis-Bacon Subaccount.  The Committee shall maintain as part of each
Davis-Bacon Employee’s Matching Contribution Account a subaccount to reflect the
matching contributions, if any, made on behalf of the Davis-Bacon Employee that
are intended to satisfy the Prevailing Wage Law’s required fringe cost.

G-10
Contribution Limitation.  If the annual additions that would otherwise be
allocated to a Davis-Bacon Employee’s Accounts would exceed the limitations
described in Section 3.7 of the Plan for any Plan Year, any portion of the
excess amount that is attributable to contributions made on behalf of the
Davis-Bacon Employee with respect to Davis-Bacon Service shall be held in a
suspense account and allocated and reallocated to the Davis-Bacon Employee’s
Accounts in subsequent Plan Years to the extent permissible in accordance with
Treasury Regulation Section 1.415-6(b)(6).



 
- 107 -

--------------------------------------------------------------------------------

 


Supplement H
Provisions Relating to the Merger of
Umpqua River Navigation Company
Retirement Plan


H-1
Introduction.  Effective as of January 1, 2003 (the “Merger Date”), the frozen
Umpqua River Navigation Company Retirement Plan (the “Umpqua Plan”) will merge
into the MDU Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).

H-2
Merger.  The merger of the Umpqua Plan into the Plan and the resulting transfer
of assets described above was designed to comply with Sections 401(a)(12),
411(d)(6) and 414(1) of the Internal Revenue Code and the regulations
thereunder.  The purpose of this Supplement H is to reflect the merger and to
set forth special provisions which shall apply with respect to former Umpqua
River Navigation Company Employees who participate in the Plan on the Merger
Date (“Supplement H Participants”).

H-3
Transfer of Assets.  The assets of the Umpqua River Navigation Company
Retirement Plan Trust, which trust serves as a funding vehicle for the Umpqua
Plan, shall be transferred to the trustee of the trust that serves as a funding
vehicle for the Plan on or as soon as practicable after the Merger Date.

H-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H Participant who had an account balance in the Umpqua Plan will be
transferred to the Plan from the Umpqua Plan and credited to corresponding
accounts established for each such Supplement H Participant (“Account
Balances”).

H-5
Participation.  Each Participant in the Umpqua Plan on December 31, 2002, who
has one or more account balances in the Umpqua Plan on that date automatically
shall become a Participant in the Plan on the Merger Date, and shall continue as
a Participant



 
- 108 -

--------------------------------------------------------------------------------

 




in the Plan until all of the Participant’s vested account balances are
distributed, subject to the terms and conditions of the Plan and this Supplement
H.
H-6
Vesting.  On the Merger Date, each Supplement H Participant shall be fully
vested in their account balances as pursuant to Section 4.2 of the Plan.

H-7
Distribution of Benefits.  For any Participant with a portion of his Account
consisting of amounts transferred from the Umpqua Plan in connection with the
merger of such plan, whose entire vested Account is in excess of $5,000 and who
terminates employment and requests distribution prior to April 1, 2003,
distribution may be made in the form of an annuity, and shall be subject to the
provisions of Section 401(a)(11) of the Internal Revenue Code.  Any distribution
requests made on or after April 1, 2003 shall be in accordance with Section 4.4
of the Plan.

H-8
Hardship Withdrawal.  Any Supplement H Participant that requests and is approved
for a hardship withdrawal pursuant to Section 4.5(a) of the Plan, will have
included in the available amount any such amounts transferred from the Umpqua
Plan in connection with the merger of such plan, excluding all earnings derived
from any 401(k) contributions credited to such account.

H-9
Use of Terms.  The terms used in this Supplement H shall, unless defined in this
Supplement H or otherwise noted, have the meanings given to those terms in the
Plan.

H-10
Inconsistencies with the Plan.  The terms of this Supplement H are a part of the
Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement H.



 
- 109 -

--------------------------------------------------------------------------------

 


Supplement H-1
Provisions Relating to the Merger of the
Morse Bros., Inc. Employee’s Profit-Sharing Plan and Trust


H-1-1
Introduction.  Effective as of September 1, 2004 (the “Merger Date”), the Morse
Bros., Inc. Employee’s Profit-Sharing Plan and Trust (the “MBI Plan”) will merge
into the MDU Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).

H-1-2
Merger.  The merger of the MBI Plan into the Plan and the resulting transfer of
assets described above is designed to comply with Sections 401(a)(12),
411(d)(6), and 414(1) of the Internal Revenue Code and the regulations
thereunder.  The purpose of this Supplement H-1 is to reflect the merger and to
set forth special provisions which shall apply with respect to Participants who
had a portion of their Accounts transferred from the MBI Plan in connection with
the merger of such plan (“Supplement H-1 Participants”).

H-1-3
Transfer of Assets.  The assets of the Morse Bros., Inc. Employee’s Profit-
Sharing Plan and Trust, which trust serves as a funding vehicle for the MBI
Plan, shall be transferred to the trustee of the trust that serves as a funding
vehicle for the Plan on, or as soon as practicable after the Merger Date.

H-1-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-1 Participant who had an account balance under the MBI Plan will be
transferred to the Plan from the MBI Plan and credited to corresponding accounts
established for each such Supplement H-1 Participant (“Account Balances”).

H-1-5
Participation.  Each Supplement H-1 Participant shall become a Participant in
the Plan on the Merger Date  and shall continue as a Participant in the Plan
until all of



 
- 110 -

--------------------------------------------------------------------------------

 




the Participant’s vested account balances are distributed, subject to the terms
and conditions of the Plan and this Supplement H-1.
H-1-6
Vesting.  Notwithstanding anything in Section 4.2 to the contrary and except as
otherwise provided with respect to Normal Retirement or Disability, any
Supplement H-1 Participant with a portion of the Account consisting of amounts
transferred from the MBI Plan in connection with the merger of such plan and who
terminates on or after September 1, 2004, shall be vested in such Participant’s
Profit Sharing Account in accordance with the following schedule:

Years of Credited Service
Vested Percentage
Less than 2 years
0%
2 years but less than 3
20%
3 years or more
100%



A “Year of Vesting Service” means a Plan Year in which the Supplement H-1
Participant must be compensated for 1,000 Hours of Service.  For this purpose, a
Supplement H-1 Participant shall be credited with any years of vesting service
credited under the MBI Plan.
H-1-7
Distribution of Benefits.  For any Supplement H-1 Participant with a portion of
the account consisting of amounts transferred from the MBI Plan in connection
with the merger of such plan, whose entire vested Account is in excess of $5,000
and who terminates employment and requests distribution prior to December 31,
2004, distribution may be made in the form of an annuity or installments,
subject to the provisions of Section 401(a)(9) of the Internal Revenue Code and
the terms of the MBI Plan as in effect on the Merger Date, the applicable terms
of the MBI Plan being incorporated herein by this reference.  Any distribution
requests made on or after December 31, 2004, shall be in accordance with Section
4.4 of the Plan.



 
- 111 -

--------------------------------------------------------------------------------

 




H-1-8
Withdrawals.  Any Supplement H-1 Participant who requests and is approved for a
withdrawal pursuant to Section 4.5 of the Plan, shall have included in the
available amount any such amounts transferred from the MBI Plan in connection
with the merger of such plan, excluding, for purposes of Section 4.5(a), all
earnings derived from any 401(k) contributions.

H-1-9
After-Tax Withdrawals.  Any Supplement H-1 Participant may withdraw, by written
election to the Committee, but not more than once per Plan Year, all or any
portion of any after-tax contributions transferred from the MBI Plan in
connection with the merger of such plan.

H-1-10
Use of Terms.  The terms used in this Supplement H-1 shall, unless defined in
this Supplement H-1 or otherwise noted, have the meanings given to those terms
in the Plan.

H-1-11
Inconsistencies with the Plan.  The terms of this Supplement H-1 are a part of
the Plan and shall supersede the provisions of the Plan to the extent necessary
to eliminate inconsistencies between the Plan and this Supplement H-1.



 
- 112 -

--------------------------------------------------------------------------------

 


Supplement H-2
Provisions Relating to the Merger of The
Pouk & Steinle Retirement Savings Plan


H-2-1
Introduction.  Effective as of September 1, 2004 (the “Merger Date”), the Pouk &
Steinle Retirement Savings Plan (the “P&S Plan”) will merge into the MDU
Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).

H-2-2
Merger.  The merger of the P&S Plan into the Plan and the resulting transfer of
assets described above was designed to comply with Sections 401(a)(12),
411(d)(6), and 414(1) of the Internal Revenue Code and the regulations
thereunder.  The purpose of this Supplement H-2 is to reflect the merger and to
set forth special provisions which shall apply with respect to Participants who
had a portion of their Accounts transferred from the P&S Plan in connection with
the merger of such plan.

H-2-3
Transfer of Assets.  The assets of the Discretionary Trust for the Pouk &
Steinle Retirement Savings Plan, which trust serves as a funding vehicle for the
P&S Plan, shall be transferred to the trustee of the trust that serves as a
funding vehicle for the Plan on or as soon as practicable after the Merger Date.

H-2-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-2 Participant who had an account balance under the P&S Plan will be
transferred to the Plan from the P&S Plan and credited to corresponding accounts
established for each such Supplement H-2 Participant (“Account Balances”).

H-2-5
Participation.  Each Supplement H-2 Participant shall become a Participant in
the Plan on the Merger Date, and shall continue as a Participant in the Plan
until all of the Participant’s vested account balances are distributed, subject
to the terms and conditions of the Plan and this Supplement H-2.



 
- 113 -

--------------------------------------------------------------------------------

 




H-2-6
Fee Reimbursement.  The Employer shall make a contribution on behalf of each
Supplement H-2 Participant who is not a Highly Compensated Employee and who is
employed by the Employer during the Plan Year beginning January 1, 2004 in an
amount equal to the fee assessed against the Participant’s account, if any, as a
result of the liquidation of the Guaranteed Interest Account under the P&S Plan
pursuant to the merger of the P&S Plan.

H-2-7
Vesting.  Each Supplement H-2 Participant shall be fully vested in their account
balances as pursuant to Section 4.2 of the Plan.

H-2-8
Distribution of Benefits.  For any Participant with a portion of his Account
consisting of amounts transferred from the P&S Plan in connection with the
merger of such plan, whose entire vested Account is in excess of $5,000 and who
terminates employment and requests distribution prior to December 31, 2004,
distribution may be made in the form of an annuity subject to the provisions of
the P&S Plan, as in effect as of the Merger Date, the applicable terms of which
are incorporated herein by this reference and shall be subject to the provisions
of Section 401(a)(11) of the Internal Revenue Code.  Any distribution requests
made on or after December 31, 2004 shall be in accordance with Section 4.4 of
the Plan.

H-2-9
Hardship Withdrawals.  Any Supplement H-2 Participant who requests and is
approved for a hardship withdrawal pursuant to Section 4.5(a) of the Plan will
have included in the available amount any such amounts transferred from the P&S
Plan in connection with the merger of such plan, excluding all earnings derived
from any 401(k) contributions credited to such account after December 31, 1988.

H-2-10
Use of Terms.  The terms used in this Supplement H-2 shall, unless defined in
this Supplement H-2 or otherwise noted, have the meanings given to those terms
in the Plan.



 
- 114 -

--------------------------------------------------------------------------------

 




H-2-11
Inconsistencies with the Plan.  The terms of this Supplement H-2 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement H-2.



 
- 115 -

--------------------------------------------------------------------------------

 


Supplement H-3
Provisions Relating to the Merger of The
Northwest AGC Chapters 401(k) Profit Sharing Plan


H-3-1
Introduction.  Effective as of September 1, 2004 (the “Merger Date”), the
Northwest AGC Chapters 401(k) Profit Sharing Plan (the “Northwest Plan”), as
adopted by Oregon Electric Construction, Inc. (the “OEC Portion”) will merge
into the MDU Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).

H-3-2
Merger.  The merger of the OEC Portion of the Northwest Plan into the Plan and
the resulting transfer of assets described above was designed to comply with
Sections 401(a)(12), 411(d)(6), and 414(1) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-3 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had a portion of their Accounts transferred from the OEC
Portion of the Northwest Plan in connection with the merger of such plan.

H-3-3
Transfer of Assets.  The assets of the OEC Portion of the Northwest AGC Chapters
Retirement Trust Agreement, which trust serves as a funding vehicle for the
Northwest Plan, shall be transferred to the trustee of the trust that serves as
a funding vehicle for the Plan on or as soon as practicable after the Merger
Date.

H-3-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-3 Participant who had an account balance under the OEC Portion of
the Northwest Plan will be transferred to the Plan from the Northwest Plan and
credited to corresponding accounts established for each such Supplement H-3
Participant (“Account Balances”).

H-3-5
Participation.  Each Supplement H-3 Participant shall become a Participant in
the Plan on the Merger Date, and shall continue as a Participant in the Plan
until all of



 
- 116 -

--------------------------------------------------------------------------------

 




the Participant’s vested account balances are distributed, subject to the terms
and conditions of the Plan and this Supplement H-3.
H-3-6
Vesting.  Each Supplement H-3 Participant shall be fully vested in their account
balances as pursuant to Section 4.2 of the Plan.

H-3-7
Distribution of Benefits.  For any Participant with a portion of his Account
consisting of amounts transferred from the OEC Portion of the  Northwest Plan in
connection with the merger of such plan, whose entire vested Account is in
excess of $5,000 and who terminates employment and requests distribution prior
to December 31, 2004, distribution may be made in the form of an annuity or in
the form of installments, subject to the provisions of Section 401(a)(9) of the
Internal Revenue Code and the terms of the Northwest Plan, as in effect as of
the Merger Date, the applicable terms of the Northwest Plan being incorporated
herein by this reference.  Any distribution requests made on or after December
31, 2004 shall be in accordance with Section 4.4 of the Plan.

H-3-8
Hardship Withdrawals.  Any Supplement H-3 Participant who requests and is
approved for a hardship withdrawal pursuant to Section 4.5(a) of the Plan will
have included in the available amount any such amounts transferred from the OEC
Portion of the Northwest Plan in connection with the merger of such plan,
excluding all earnings derived from any 401(k) contributions credited to such
account after December 31, 1988.

H-3-9
Use of Terms.  The terms used in this Supplement H-3 shall, unless defined in
this Supplement H-3 or otherwise noted, have the meanings given to those terms
in the Plan.



 
- 117 -

--------------------------------------------------------------------------------

 




H-3-10
Inconsistencies with the Plan.  The terms of this Supplement H-3 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and this Supplement H-3.



 
- 118 -

--------------------------------------------------------------------------------

 


Supplement H-4
Provisions Relating to the Merger of the
Savings Plan for Salaried Employees of Hawaiian Cement


H-4-1
Introduction.  Effective as of October 1, 2004 (the “Merger Date”), the Savings
Plan for Salaried Employees of Hawaiian Cement (the “Salaried Employees Plan”)
will merge into the MDU Resources Group, Inc. 401(k) Retirement Plan (the
“Plan”).

H-4-2
Merger.  The merger of the Salaried Employees Plan into the Plan and the
resulting transfer of assets described above was designed to comply with
Sections 401(a)(12), 411(d)(6), and 414(1) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-4 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had their Accounts transferred from the Salaried Employees Plan
in connection with the merger of such plan (“Supplement H 4 Participants”).

H-4-3
Transfer of Assets.  The assets of the Savings Plan for Salaried Employees of
Hawaiian Cement trust, which trust serves as a funding vehicle for the Salaried
Employees Plan, shall be transferred to the trustee of the trust that serves as
a funding vehicle for the Plan on or as soon as practicable after the Merger
Date.

H-4-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-4 Participant who had an account balance under the Salaried
Employees Plan will be transferred to the Plan from the Salaried Employees Plan
and credited to corresponding accounts established for each such Supplement H-4
Participant (“Account Balances”).

H-4-5
Participation.  Each Supplement H-4 Participant shall become a Participant in
the Plan on the Merger Date, and shall continue as a Participant in the Plan
until all of



 
- 119 -

--------------------------------------------------------------------------------

 




the Participant’s vested account balances are distributed, subject to the terms
and conditions of the Plan and this Supplement H-4.
H-4-6
Fee Reimbursement.  The Employer shall make a contribution on behalf of each
Supplement H-4 Participant who is not a Highly Compensated Employee and who is
employed by the Employer during the Plan Year beginning January 1, 2004 in an
amount equal to the fee assessed against the Participant’s account, if any, as a
result of the liquidation of the GIC investment under the Salaried Employees
Plan pursuant to the merger of the Salaried Employees Plan.

H-4-7
Vesting.  Each Supplement H-4 Participant shall be fully vested in their account
balances as pursuant to Section 4.2 of the Plan.

H-4-8
Hardship Withdrawals.  Any Supplement H-4 Participant that requests and is
approved for a hardship withdrawal pursuant to Section 4.5(a) of the Plan will
have included in the available amount any such amounts transferred from the
Salaried Employees Plan in connection with the merger of such plan, excluding
all earnings derived from any 401(k) contributions credited to such account.

H-4-9
Withdrawal of Rollover Contributions.  In addition to the withdrawal rights
under Section 4.5, a Supplement H-4 Participant may withdraw, by written
election to the Committee, all or any portion of the Participant’s Rollover
Account in cash or in the form of Common Stock.

H-4-10
Use of Terms.  The terms used in this Supplement H-4 shall, unless defined in
this Supplement H-4 or otherwise noted, have the meanings given to those terms
in the Plan.

H-4-11
Inconsistencies with the Plan.  The terms of this Supplement H-4 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement H-4.



 
- 120 -

--------------------------------------------------------------------------------

 


 
Supplement H-5


Provisions Relating to the Merger of the
Loy Clark Pipeline Company 401(k) Plan


H-5-1
Introduction.  Effective as of December 29, 2004 (the “Merger   Date”), the Loy
Clark Pipeline Company 401(k) Plan (the “Loy Clark Plan”) will merge into the
MDU Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).

H-5-2
Merger.  The merger of the Loy Clark Plan into the Plan and the resulting
transfer of assets described above is designed to comply with Sections
401(a)(12), 411(d)(6), and 414(1) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-5 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had a portion of their Accounts transferred from the Loy Clark
Plan in connection with the merger of such Plan (“Supplement H-5 Participants”).

H-5-3
Transfer of Assets.  The assets of the Loy Clark Pipeline Company 401(k) Plan
Trust, which serves as the funding vehicle for the Loy Clark Plan shall be
transferred to the trustee of the trust that serves as a funding vehicle for the
Plan on, or as soon as practicable, after the Merger Date.

H-5-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate adjusted account balances of each
Supplement H-5 Participant who had an account balance under the Loy Clark Plan
will be transferred to the Plan and credited to corresponding accounts
established for each such Supplement H-5 Participant (“Account Balances”).

H-5-5
Participation.  Each Supplement H-5 Participant employed by Loy Clark Pipeline
Company as of the Merger Date shall become a Participant in the Plan on the
Merger Date (if not already a Participant) and shall continue as a Participant
in the



 
- 121 -

--------------------------------------------------------------------------------

 
 
 
 
Plan until all of the Participant’s vested account balances are distributed,
subject to the terms and conditions of the Plan and this Supplement H-5.

H-5-6
Vesting.  Each Supplement H-5 Participant with a portion of his or her Account
consisting of amounts transferred from the Loy Clark Plan in connection with the
merger of such plan, shall be fully vested in such Participant’s account
balances as pursuant to Section 4.2 of the Plan.

H-5-7
Distribution of Benefits.  For any Supplement H-5 Participant with a portion of
his or her account consisting of amounts transferred from the Loy Clark Plan in
connection with the merger of such plan, whose entire vested account is in
excess of $5,000 and who terminates employment and requests distribution prior
to March 31, 2005, distribution may be made in the form of an annuity or
installments, subject to the provisions of Section 401(a)(9) of the Internal
Revenue Code and the terms of the Loy Clark Plan as in effect on the Merger
Date.  Any distribution requests made on or after March 31, 2005, shall be in
accordance with Section 4.4 of the Plan.

H-5-8
Use of Terms.  The terms used in this Supplement H-5 shall, unless defined in
this Supplement H-5 or otherwise noted, have the meanings given to those terms
in the Plan.

H-5-9
Inconsistencies with the Plan.  The terms of this Supplement H-5 are a part of
the Plan and shall supersede the provisions of the Plan to the extent necessary
to eliminate inconsistencies between the Plan and this Supplement H-5.



 
- 122 -

--------------------------------------------------------------------------------

 


Supplement H-6
Provisions Relating to the Merger of the
Montana Contractors’ Association, Inc.
Money Purchase Retirement Plan and Trust
and the
Montana Contractors’ Association, Inc.
401(k) Retirement Plan and Trust


H-6-1
Introduction.  Effective as of December 31, 2004 (the “Merger Date”), the
Montana Contractors’ Association, Inc. Money Purchase Retirement Plan and Trust,
as adopted by JTL Group, Inc. (the “Money Purchase Plan”) and the Montana
Contractors’ Association, Inc. 401(k) Retirement Plan and Trust, as adopted by
JTL Group, Inc. (the “401(k) Plan”) (collectively the “JTL Plans”) will merge
into the MDU Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).

H-6-2
Merger.  The merger of the JTL Plans into the Plan and the resulting transfer of
assets described above is designed to comply with Sections 401(a)(12),
411(d)(6), and 414(1) of the Internal Revenue Code and the regulations
thereunder.  The purpose of this Supplement H-6 is to reflect the merger and to
set forth special provisions which shall apply with respect to Participants who
had a portion of their Accounts transferred from the JTL Plans in connection
with the merger of such Plans (“Supplement H-6 Participants”).

H-6-3
Transfer of Assets.  The assets of the Montana Contractors’ Association, Inc.
Money Purchase Retirement Plan and Trust and the Montana Contractors’
Association, Inc. 401(k) Retirement Plan and Trust which serve as the funding
vehicle for the JTL Plans that have been allocated to Supplement H 6
Participants shall be transferred to the trustee of the trust that serves as a
funding vehicle for the Plan on, or as soon as practicable after, the Merger
Date.

H-6-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate adjusted account balances of each
Supplement



 
- 123 -

--------------------------------------------------------------------------------

 




H-6 Participant who had an account balance under the JTL Plans will be
transferred to the Plan and credited to corresponding accounts established for
each such Supplement H-6 Participant (“Account Balances”).
H-6-5
Participation.  Each Supplement H-6 Participant employed by JTL Group, Inc.  as
of the Merger Date shall become a Participant in the Plan on the Merger Date (if
not already a Participant) and shall continue as a Participant in the Plan until
all of the Participant’s vested account balances are distributed, subject to the
terms and conditions of the Plan and this Supplement H-6.

H-6-6
Vesting.  Each Supplement H-6 Participant with a portion of his or her Account
consisting of amounts transferred from the JTL Plans in connection with the
merger of such plans, shall be fully vested in such Participant’s account
balances as pursuant to Section 4.2 of the Plan.

H-6-7
Distribution of Benefits.  For any Supplement H-6 Participant with a portion of
his or her account consisting of amounts transferred from the JTL Plans in
connection with the merger of such plans, whose entire vested Account is in
excess of $5,000 and who terminates employment and requests distribution prior
to February 1, 2005, distribution may be made in the form of an annuity or
installments,  subject to the provisions of Section 401(a)(9) of the Internal
Revenue Code and the terms of the JTL Plans as in effect on the Merger Date, the
applicable terms of the JTL Plans being incorporated herein by this
reference.  The optional forms(s) of annuity or installments under the JTL Plans
shall not be available for distributions made after February 1, 2005.  Any
distribution requests made on or after February 1, 2005, shall be in accordance
with Section 4.4 of the Plan, provided, however, any Supplement H-6
Participant’s Account attributable to the Money Purchase Plan may be distributed
in the form of a 50% joint and survivor annuity (for a married participant)



 
- 124 -

--------------------------------------------------------------------------------

 




or single life annuity (for an unmarried participant or married participant with
spousal written and notarized consent).
H-6-8
Loans to Participants.  If the Supplement H-6 Participant is married, and a
portion of the account is attributable to the Money Purchase Plan, the
Supplement H-6 Participant must obtain spousal written consent in order to
obtain a loan under Section 4.8 of the Plan, which consent must either be
notarized or witnessed by a Plan representative.

H-6-9
Withdrawals.  Any Supplement H-6 Participant who requests and is approved for a
withdrawal pursuant to Section 4.5 of the Plan, shall have excluded from the
available amount any portion of the Supplement H-6 Participant’s account that
was transferred from the Money Purchase Plan in connection with the merger of
such plan.  In addition, if the Supplement H-6 Participant is married and a
portion of the account is attributable to the Money Purchase Plan, the
Supplement H-6 Participant must obtain spousal written consent, which consent
must either be notarized or witnessed by a Plan representative.

H-6-10
Use of Terms.  The terms used in this Supplement H-6 shall, unless defined in
this Supplement H-6 or otherwise noted, have the meanings given to those terms
in the Plan.

H-6-11
Inconsistencies with the Plan.  The terms of this Supplement H-6 are a part of
the Plan and shall supersede the provisions of the Plan to the extent necessary
to eliminate inconsistencies between the Plan and this Supplement H-6.



 
- 125 -

--------------------------------------------------------------------------------

 


Supplement H-7


Provisions Relating to the Mergers of the
Rocky Mountain Contractors Employees’ Profit Sharing Plan and
Rocky Mountain Contractors Employees’ Pension Plan


H-7-1
Introduction.  Effective as of December 31, 2004 (the “Merger Date”), the Rocky
Mountain Contractors Employees’ Profit Sharing Plan (the “Profit Sharing Plan”)
and the Rocky Mountain Contractors Employees’ Pension Plan (the “Pension Plan”),
as adopted by Rocky Mountain Contractors, Inc. and Hamlin Electric Company, will
merge into the MDU Resources Group, Inc. 401(k) Retirement Plan (the “Plan”).

H-7-2
Merger.  The mergers of the Profit Sharing Plan and the Pension Plan into the
Plan and the resulting transfer of assets described above was designed to comply
with Sections 401(a)(12), 411(d)(6) and 414(1) of the Internal Revenue Code and
the regulations thereunder.  The purpose of this Supplement H-7 is to reflect
the mergers and to set forth special provisions which shall apply with respect
to Participants who had a portion of their Accounts transferred from the Profit
Sharing Plan and/or Pension Plan in connection with the mergers of such plans
(“Supplement H-7 Participants”).

H-7-3
Transfer of Assets.  The assets of the Rocky Mountain Contractors Employees’
Profit Sharing Plan trust and the Rocky Mountain Contractors Employees’ Pension
trust, which trusts serve as funding vehicles for the Profit Sharing Plan and
Pension Plan, respectively, shall be transferred to the trustee of the trust
that serves as a funding vehicle for the Plan on or as soon as practicable after
the Merger Date.

H-7-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-7 Participant who had an account balance under the Profit Sharing
Plan and/or Pension Plan will be transferred to the Plan from the Profit Sharing
Plan and Pension



 
- 126 -

--------------------------------------------------------------------------------

 




Plan and credited to corresponding accounts established for each such Supplement
H-7 Participant (“Account Balances”).
H-7-5
Participation.  Each Supplement H-7 Participant shall become a Participant in
the Plan on the Merger Date, and shall continue as a Participant in the Plan
until all of the Participant’s vested account balances are distributed, subject
to the terms and conditions of the Plan and this Supplement H-7.

H-7-6
Vesting.  Notwithstanding anything in Section 4.2 to the contrary and except as
otherwise provided with respect to Normal Retirement or Disability, Supplement
H-7 Participants shall be vested in any Employer contributions transferred from
the Profit Sharing Plan and/or Pension Plan as follows:

Years of Credited Service
Vested Percentage
Less than 2 years
0%
2 years but less than 3
20%
3 years or more
100%



A “Year of Vesting Service” means a Plan Year in which the Supplement H-7
Participant must be compensated for 1,000 Hours of Service.  For this purpose, a
Supplement H-7 Participant shall be credited with any years of vesting service
credited under the Profit Sharing Plan or Pension Plan.
H-7-7
Hardship Withdrawals.  Any Supplement H-7 Participant who requests and is
approved for a hardship withdrawal pursuant to Section 4.5(a) of the Plan, shall
have excluded from the available amount any portion of the Supplement H-7
Participant’s account that was transferred from the Pension Plan in connection
with the merger of such plan.  In addition, if the Supplement H-7 Participant is
married and a portion of the account is attributable to the Pension Plan, the
Supplement H-7 Participant must



 
- 127 -

--------------------------------------------------------------------------------

 




obtain spousal written consent, which consent must either be notarized or
witnessed by a Plan representative.
H-7-8
Age 59½ Withdrawals.  Any Supplement H-7 Participant who requests and is
approved for a withdrawal under Section 4.5(b) of the Plan, shall have excluded
from the available amount any portion of the Supplement H-7 Participant’s
account that was transferred from the Pension Plan in connection with the merger
of such plan.  In addition, if the Supplement H-7 Participant is married and a
portion of the account is attributable to the Pension Plan, the Supplement H-7
Participant must obtain spousal written consent, which consent must either be
notarized or witnessed by a Plan representative.

H-7-9
Loans.  If the Supplement H-7 Participant is married and a portion of the
account is attributable to the Pension Plan, the Supplement H-7 Participant must
obtain spousal written consent in order to obtain a loan under Section 4.8 of
the Plan, which consent must either be notarized or witnessed by a Plan
representative.

H-7-10
Distribution of Benefits.  For any Supplement H-7 Participant with a portion of
his or her Account consisting of amounts transferred from the Profit Sharing
Plan and/or Pension Plan in connection with the mergers of such plans, whose
entire vested Account is in excess of $5,000 and who terminates employment and
requests distribution prior to March 15, 2005, distribution may be made in the
normal form of an annuity or installments, subject to the provisions of Section
401(a)(9) of the Internal Revenue Code and the terms of the Profit Sharing Plan
and Pension Plan as in effect on the Merger Date, the applicable terms of the
Profit Sharing Plan and Pension Plan being incorporated herein by this
reference.  The optional form(s) of annuity or installments under the Profit
Sharing Plan and Pension Plan shall not be available for distributions made
after March 14, 2005.  Any distribution requests



 
- 128 -

--------------------------------------------------------------------------------

 




made on or after March 14, 2005 shall be in accordance with Section 4.4 of the
Plan, provided, however, any Supplement H-7 Participant’s Account attributable
to the Pension Plan may be distributed in the form of a 50% joint and survivor
annuity (for a married participant or single life annuity (for an unmarried
participant or married participant with spousal written and notarized consent).
H-7-11
Use of Terms.  The terms used in this Supplement H-7 shall, unless defined in
this Supplement H-7 or otherwise noted, have the meanings given to those terms
in the Plan.

H-7-12
Inconsistencies with the Plan.  The terms of this Supplement H-7 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement H-7.



 
- 129 -

--------------------------------------------------------------------------------

 


Supplement H-8
Provisions Relating to the Merger of the
Hawaiian Cement Non-Salaried Employees 401(k) Retirement Plan


H-8-1
Introduction.  Effective as of August 1, 2005 (the “Merger Date”), the Hawaiian
Cement Non-Salaried Employees 401(k) Plan (the “Non-Salaried Employees Plan”)
will merge into the MDU Resources Group, Inc. 401(k) Retirement Plan.

H-8-2
Merger.  The merger of the Non-Salaried Employees Plan into the Plan and the
resulting transfer of assets described above was designed to comply with
Sections 401(a)(12), 411(d)(6) and 414(1) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-8 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had their Accounts transferred from the Non-Salaried Employees
Plan in connection with the merger of such plan (“Supplement H-8 Participants”).

H-8-3
Transfer of Assets.  The assets of the Hawaiian Cement Non-Salaried Employees
401(k) Plan trust, which trust serves as a funding vehicle for the Non-Salaried
Employees Plan, shall be transferred to the trustee of the trust that serves as
a funding vehicle for the Plan on or as soon as practicable after the Merger
Date.

H-8-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-8 Participant who had an account balance under the Non-Salaried
Employees Plan will be transferred to the Plan from the Non-Salaried Employees
Plan and credited to corresponding accounts established for each such Supplement
H-8 Participant (“Account Balances”).

H-8-5
Participation.  Each Supplement H-8 Participant shall become a Participant in
the Plan on the Merger Date, and shall continue as a Participant in the Plan
until all of



 
- 130 -

--------------------------------------------------------------------------------

 




the Participant’s vested account balances are distributed, subject to the terms
and conditions of the Plan and this Supplement H-8.
H-8-6
Vesting.  Each Supplement H-8 Participant shall be fully vested in their account
balances as pursuant to Section 4.2 of the Plan.

H-8-7
Hardship Withdrawals.  Any Supplement H-8 Participant that requests and is
approved for a hardship withdrawal pursuant to Section 4.5(a) of the Plan will
have included in the available amount any such amounts transferred from the
Non-Salaried Employees Plan in connection with the merger of such plan,
excluding all earnings derived from any 401(k) contributions credited to such
account.

H-8-8
Use of Terms.  The terms used in this Supplement H-8 shall, unless defined in
this Supplement H-8 or otherwise noted, have the meanings given to those terms
in the Plan.

H-8-9
Inconsistencies with the Plan.  The terms of this Supplement H-8 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and the Supplement H-8.



 
- 131 -

--------------------------------------------------------------------------------

 


Supplement H-9
Provisions Relating to the Merger of the
Bauerly Brothers, Inc. Davis-Bacon Pension Plan


H-9-1
Introduction.  Effective as of December 1, 2005 (the “Merger Date”), the Bauerly
Brothers, Inc. Davis-Bacon Pension Plan (“Bauerly Davis-Bacon Plan”) will merge
into the Plan.

H-9-2
Merger.  The merger of the Bauerly Davis-Bacon Plan into the Plan and the
resulting transfer of assets described above was designed to comply with
Sections 401(a)(12), 411(d)(6) and 414(1) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-9 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had a portion of their Accounts transferred from the Bauerly
Davis-Bacon Plan in connection with the merger of such plan (“Supplement H-9
Participants”).

H-9-3
Transfer of Assets.  The assets of the Bauerly Brothers Inc. Davis-Bacon Pension
Plan and Trust, which trust serves as a funding vehicle for the Bauerly
Davis-Bacon Plan, shall be transferred to the trustee of the trust that serves
as a funding vehicle for the Plan on or as soon as practicable after the Merger
Date.

H-9-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-9 Participant who had an account balance under the Bauerly
Davis-Bacon Plan will be transferred to the Plan from the Bauerly Davis-Bacon
Plan and credited to corresponding accounts established for each such Supplement
H-9 Participant (“Account Balances”).

H-9-5
Vesting.  Each Supplement H-9 Participant shall be fully vested in the amounts
transferred from the Bauerly Davis-Bacon Plan in connection with the merger of
such



 
- 132 -

--------------------------------------------------------------------------------

 




plan, with the balance of each such Participant’s account being vested in
accordance with the provisions of Section 4.2 of the Plan.
H-9-6
Distribution of Benefits.  Distribution to any Supplement H-9 Participant shall
be made in accordance with Section 4.4 of the Plan, provided, however, that any
Supplement H-9 Participant’s account attributable to the Bauerly Davis-Bacon
Plan may be distributed in the form of a 50% joint and survivor annuity (for a
married participant) or single life annuity (for an unmarried participant or
married participant with spousal written and notarized consent).

H-9-7
Withdrawals.  Any Supplement H-9 Participant who requests and is approved for a
withdrawal pursuant to Section 4.5 of the Plan, shall have excluded from the
available amount any portion of the Supplement H-9 Participant’s account that
was transferred from the Bauerly Davis-Bacon Plan in connection with the merger
of such plan. In addition, if the Supplement H-9 Participant is married and a
portion of the account is attributable to the Bauerly Davis-Bacon Plan, the
Supplement H-9 Participant must obtain spousal written consent, that must be
either notarized or witnessed by a Plan representative.

H-9-8
Loans.  If the Supplement H-9 Participant is married, and a portion of the
account is attributable to the Bauerly Davis-Bacon Plan, the Supplement H-9
Participant must obtain spousal written consent in order to obtain a loan under
Section 4.8 of the Plan, which consent must either be notarized or witnessed by
a Plan representative.

H-9-9
Use of Terms.  The terms used in this Supplement H-9 shall, unless defined in
this Supplement H-9 or otherwise noted, have the meanings given to those terms
in the Plan.



 
- 133 -

--------------------------------------------------------------------------------

 




H-9-10
Inconsistencies with the Plan.  The terms of this Supplement H-9 are a part of
the Plan and shall supersede the provisions of the Plan to the extent necessary
to eliminate inconsistencies between the Plan and the Supplement H-9.



 
- 134 -

--------------------------------------------------------------------------------

 


Supplement H-10
Provisions Relating to the Merger of the
Buffalo Bituminous, Inc. Davis-Bacon Pension Plan


H-10-1
Introduction.  Effective as of December 1, 2005 (the “Merger Date”), the Buffalo
Bituminous, Inc. Davis-Bacon Pension Plan (the “Buffalo Davis-Bacon Plan”) will
merge into the Plan.

H-10-2
Merger.  The merger of the Buffalo Davis-Bacon Plan into the Plan and the
resulting transfer of assets described above was designed to comply with
Sections 401(a)(12), 411(d)(6) and 414(1) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-10 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had a portion of their Accounts transferred from the Buffalo
Davis-Bacon Plan in connection with the merger of such plan (“Supplement H-10
Participants”).

H-10-3
Transfer of Assets.  The assets of the Buffalo Bituminous, Inc. Davis-Bacon
Pension Plan and Trust, which trust serves as a funding vehicle for the Buffalo
Davis-Bacon Plan, shall be transferred to the trustee of the trust that serves
as a funding vehicle for the Plan on or as soon as practicable after the Merger
Date.

H-10-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-10 Participant who had an account balance under the Buffalo
Davis-Bacon Plan will be transferred to the Plan from the Buffalo Davis-Bacon
Plan and credited to corresponding accounts established for each such Supplement
H-10 Participant (“Account Balances”).

H-10-5
Vesting.  Each Supplement H-10 Participant shall be fully vested in the amounts
transferred from the Buffalo Davis-Bacon Plan in connection with the merger of
such



 
- 135 -

--------------------------------------------------------------------------------

 




plan, with the balance of each such Participant’s account being vested in
accordance with the provisions of Section 4.2 of the Plan.
H-10-6
Distribution of Benefits.  Distribution to any Supplement H-10 Participant shall
be made in accordance with Section 4.4 of the Plan, provided, however, that any
Supplement H-10 Participant’s account attributable to the Buffalo Davis-Bacon
Plan may be distributed in the form of a 50% joint and survivor annuity (for a
married participant) or single life annuity (for an unmarried participant or
married participant with spousal written and notarized consent).

H-10-7
Withdrawals.  Any Supplement H-10 Participant who requests and is approved for a
withdrawal pursuant to Section 4.5 of the Plan, shall have excluded from the
available amount any portion of the Supplement H-10 Participant’s account that
was transferred from the Buffalo Davis-Bacon Plan in connection with the merger
of such plan. In addition, if the Supplement H 10 Participant is married and a
portion of the account is attributable to the Buffalo Davis-Bacon Plan, the
Supplement H-10 Participant must obtain spousal written consent, which consent
must be either notarized or witnessed by a Plan representative.

H-10-8
Loans.  If the Supplement H-10 Participant is married, and a portion of the
account is attributable to the Buffalo Davis-Bacon Plan, the Supplement H-10
Participant must obtain spousal written consent in order to obtain a loan under
Section 4.8 of the Plan, which consent must either be notarized or witnessed by
a Plan representative.

H-10-9
Use of Terms.  The terms used in this Supplement H-10 shall, unless defined in
this Supplement H-10 or otherwise noted, have the meanings given to those terms
in the Plan.



 
- 136 -

--------------------------------------------------------------------------------

 




H-10-10
Inconsistencies with the Plan.  The terms of this Supplement H-10 are a part of
the Plan and shall supersede the provisions of the Plan to the extent necessary
to eliminate inconsistencies between the Plan and the Supplement H-10.



 
- 137 -

--------------------------------------------------------------------------------

 


Supplement H-11


Provisions Relating to the Merger of the
Granite City Ready Mix 401(k) Plan for Union Employees


H-11-1
Introduction.  Effective as of December 1, 2006 (the “Merger Date”), the Granite
City Ready Mix 401(k) Plan for Union Employees (the “Granite City Plan”) will
merge into the Plan.

H-11-2
Merger.  The merger of the Granite City Plan into the Plan and the resulting
transfer of assets described above was designed to comply with Sections
401(a)(12), 411(d)(6) and 414(1) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-11 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had a portion of their Accounts transferred from the Granite
City Plan in connection with the merger of such plan (“Supplement H-11
Participants”).

H-11-3
Transfer of Assets.  The assets of the Granite City Ready Mix 401(k) Plan for
Union Employees trust, which trust serves as a funding vehicle for the Granite
City Plan, shall be transferred to the trustee of the trust that serves as a
funding vehicle for the Plan on or as soon as practicable after the Merger Date.

H-11-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-11 Participant who had an account balance under the Granite City
Plan will be transferred to the Plan from the Granite City Plan and credited to
corresponding accounts established for each such Supplement H-11 Participant
(“Account Balances”).

H-11-5
Participation.  Each Supplement H-11 Participant shall become a Participant in
the Plan on the Merger Date (if not already a Participant), and shall continue
as a



 
- 138 -

--------------------------------------------------------------------------------

 




Participant in the Plan until all of the Participant’s vested account balances
are distributed, subject to the terms of condition of the Plan and this
Supplement H-11.
H-11-6
Vesting.  Each Supplement H-11 Participant shall be fully vested in the amounts
transferred from the Granite City Plan in connection with the merger of such
plan, with the balance of each such Participant’s account being vested in
accordance with the provisions of Section 4.2 of the Plan.  Notwithstanding
Section 4.2 of the Plan, however, each Supplement H-11 Participant shall become
fully vested in his or her entire account balance under the Plan upon attainment
of age fifty-five (55).

H-11-7
Distribution of Benefits.  Distribution to any Supplement H-10 Participant shall
be made in accordance with Section 4.4 of the Plan, provided, however, that any
Supplement H-10 Participant’s account attributable to the Buffalo Davis-Bacon
Plan may be distributed in the form of a 50% joint and survivor annuity (for a
married participant) or single life annuity (for an unmarried participant or
married participant with spousal written and notarized consent).

H-11-8
Hardship Withdrawals.  Any Supplement H-11 Participant that requests and is
approved fir a hardship withdrawal pursuant to Section 4.5(a) of the Plan will
have included in the available amount any such amounts transferred from the
Granite City Plan in connection with the merger of such plan, excluding all
earning derived from any 401(k) contributions credited to such account.

H-11-9
Use of Terms.  The terms used in this Supplement H-11 shall, unless defined in
this Supplement H-11 or otherwise noted, have the meanings given to those terms
in the Plan.

H-11-10
Inconsistencies with the Plan.  The terms of this Supplement H-11 are a part of
the Plan and shall supersede the provisions of the Plan to the extent necessary
to eliminate inconsistencies between the Plan and the Supplement H-11.





 
- 139 -

--------------------------------------------------------------------------------

 


Supplement H-12

Provisions Relating to the Merger of the
Bauerly Brothers, Incorporated 401(k) Plan


H-12-1
Introduction.  Effective as of March 20, 2009 (the “Merger Date”), the Bauerly
Brothers, Incorporated 401(k) Plan (the “Bauerly 401(k) Plan”) merged with the
MDU Resources Group, Inc. 401(k) Retirement Plan (“the Plan”).

H-12-2
Merger.  The merger of the Bauerly 401(k) Plan into the Plan and the resulting
transfer of assets described above was designed to comply with Sections
401(a)(12), 411(d)(6) and 414(l) of the Internal Revenue Code and the
regulations thereunder.  The purpose of this Supplement H-12 is to reflect the
merger and to set forth special provisions which shall apply with respect to
Participants who had their accounts transferred from the Bauerly 401(k) Plan in
connection with the merger of such plan (“Supplement H-12 Participants”).

H-12-3
Transfer of Assets.  The assets of the Bauerly Brothers, Incorporated 401(k)
Plan and Trust, which trust serves as a funding vehicle for the Bauerly 401(k)
Plan, shall be transferred to the trustee of the trust that serves as a funding
vehicle for the Plan on or as soon as practicable after the Merger Date.

H-12-4
Transfer of Account Balances.  As soon as practicable after the Merger Date,
assets and liabilities equal to the aggregate, adjusted account balances of each
Supplement H-12 Participant who had an account balance under the Bauerly 401(k)
Plan will be transferred to the Plan from the Bauerly 401(k) Plan and credited
to corresponding accounts established for each such Supplement H-12 Participant
(“Account Balances”).

H-12-5
Participation. Each Supplement H-12 Participant employed by Knife River
Corporation – North Central (formerly known as Bauerly Brothers, Incorporated),
shall become a Participant in the Plan on the Merger Date (if not already a



 
- 140 -

--------------------------------------------------------------------------------

 




Participant), and shall continue as a Participant in the Plan until all of the
Participant’s vested account balances are distributed, subject to the terms and
conditions of the Plan and this Supplement H-12.
H-12-6
Vesting.  Each Supplement H-12 Participant shall be fully vested in the amounts
transferred from the Bauerly 401(k) Plan in connection with the merger of such
plan, with the balance of each such Participant’s account being vested in
accordance with the provisions of Section 4.2 of the Plan.  Any profit sharing
contributions made on the behalf of a Supplement H-12 Participant under the Plan
shall be subject to the Plan’s three-year cliff vesting schedule.

H-12-7
Hardship Withdrawals.  Any Supplement H-12 Participant who requests and is
approved for a hardship withdrawal pursuant to Section 4.5(a) of the Plan will
have included in the available amount any such amounts transferred from the
Bauerly 401(k) Plan in connection with the merger of such plan, excluding all
earnings derived from any 401(k) contributions credited to such account.

H-12-8
Use of Terms.  The terms used in this Supplement H-12 shall, unless defined in
this Supplement H-12 or otherwise noted, have the meanings given to those terms
in the Plan.

H-12-9
Inconsistencies with the Plan.  The terms of this Supplement H-12 are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and this Supplement H-12.



 
- 141 -

--------------------------------------------------------------------------------

 




SCHEDULE A
Knife River Corporation – Northwest (the Southern Oregon Division, f/k/a Rogue)
shall make a matching contribution equal to one hundred percent (100%) of each
Southern Oregon Division employee’s participating savings contribution, up to
the Participants maximum savings contributions of ten (10%) of compensation for
each pay period.
Effective April 1, 1994.
**************************************************
JTL Group, Inc.  Montana (“JTL.  Montana” ) shall not make a matching
contribution of each JTL.  Montana employee’s participating savings
contribution.
Effective October 15, 1999.
**************************************************
JTL Group, Inc.  Wyoming (“JTL.  Wyoming”) shall not make a matching
contribution of each JTL.  Wyoming employee’s participating savings
contribution.
Effective October 15, 1999.
*************************************************
LTM, Incorporated shall not make a matching contribution on behalf of any of its
employees participating in the Plan who are covered by a collective bargaining
agreement with LTM, Incorporated.
Effective April 1, 2000.
**************************************************
Great Plains Natural Gas Co., a division of MDU Resources Group, Inc. (“GPNG”),
shall make a matching contribution equal to one hundred percent (100%) of each
GPNG employee’s participating savings contribution, up to the Participant’s
maximum savings contribution of six percent (6%) of compensation for each pay
period for employees hired prior to January 1, 2006.
Effective July 1, 2000, Amended Effective January 1, 2006.


 
- 142 -

--------------------------------------------------------------------------------

 




SCHEDULE A (CONTINUED)
WHC, Ltd. (WHC) shall make a matching contribution equal to one hundred percent
(100%) of each WHC employee’s participating savings contribution, up to the
maximum savings contribution of five percent (5%) of compensation for each pay
period.
Effective September 1, 2001.
**************************************************
Bell Electrical Contractors, Inc. (“Bell Electrical”) shall not make a matching
contribution of each Bell employee’s participating savings contribution.
Effective November 1, 2001.
**************************************************
Young Contractors, Inc. (“Young”) shall make a matching contribution equal to
one hundred percent (100%) of each Young employee’s participating savings
contribution, up to the maximum savings contribution of three percent (3%) of
compensation for each pay period.
Effective September 1, 2003.
**************************************************
Colorado Energy Management, Inc. (“CEM”) shall make a matching contribution
equal to one hundred percent (100%) of each CEM employee’s participating savings
contribution, up to the maximum savings contribution of five percent (5%) of
compensation for each pay period; provided, however, effective as of July I0,
2007, CEM shall no longer be a Participating Affiliate under the terms of the
Plan and correspondingly shall not make a matching contribution for any pay
period beginning on or after July 10, 2007.
Effective May 15, 2004 and as amended July 10, 2007.
**************************************************


 
- 143 -

--------------------------------------------------------------------------------

 




SCHEDULE A (CONTINUED)
Pouk & Steinle, Inc. (“P&S”) shall make a matching contribution equal to fifty
percent (50%) of each P & S employee’s participating savings contribution, up to
the maximum savings contribution of four percent (4%) of compensation for each
pay period.
Effective September 1, 2004.
**************************************************
Oregon Electric Construction, Inc. (“OEG”) shall not make a matching
contribution of each OEG employee’s participating savings contribution.
Effective September 1, 2004.
**************************************************
Knife River Corporation – Northwest and MBI with Western Oregon Division (“MBI”)
shall not make a matching contribution of each MBI employee’s participating
savings contribution.
Effective September 1, 2004.
**************************************************
Coordinating and Planning Services, Inc. (“CPS”) shall not make a matching
contribution of each CPS employee’s participating savings contribution; however,
effective June 25, 2007, CPS shall no longer be a Participating Affiliate under
the terms of the Plan and correspondingly shall not make a matching contribution
for any pay period beginning on or after June 25, 2007.
Effective May 9, 2009 and as amended June 25, 2007.
**************************************************
Bombard Electric, LLC (“Bombard Electric”) shall make a matching contribution
equal to fifty percent (50%) of each Bombard Electric employee’s participating
savings contribution, up to the maximum savings contribution of fifteen percent
(15%) of compensation for each pay period.
Effective August 1, 2005.
**************************************************


 
- 144 -

--------------------------------------------------------------------------------

 




SCHEDULE A (CONTINUED)
Continental Line Builders, Inc. (“CLB”) shall make a matching contribution equal
to one hundred percent (100%) of each CLB employee’s participating savings
contribution, up to the maximum savings contribution of three percent (3%) of
compensation for each pay period; provided, however, that CLB shall not make a
matching contribution on behalf of any of its employees participating in the
Plan who are covered by a collective bargaining agreement with CLB.
Effective June 1, 2006.
**************************************************
Anchorage Sand & Gravel Company, Inc. shall not make a matching contribution on
behalf of any of its employees participating in the Plan who are covered by a
collective bargaining agreement with Anchorage Sand & Gravel Company, Inc.
Effective July 14, 2008.
**************************************************
For employees hired prior to May 1, 2010, WHC, Ltd. (WHC) shall make a matching
contribution equal to one hundred percent (100%) of each WHC employee’s
participating savings contribution, up to the maximum savings contribution of
five (5%) of compensation for each pay period. For employees hired on or after
May 1, 2010, WHC, Ltd. (WHC) shall make a matching contribution equal to fifty
percent (50%) of each WHC employee’s participating savings contribution, up to
the maximum savings contribution of six (6%) of compensation for each pay
period.
Effective May 1, 2010.


 
- 145 -

--------------------------------------------------------------------------------

 


SCHEDULE B
Knife River Corporation – North Central shall make supplemental contributions on
behalf of its Davis-Bacon Employees in such amounts as may be necessary to
satisfy the Prevailing Wage Law’s required fringe cost to the extent that the
sum of the employer Matching and Profit Sharing Contributions, if any, for a
period are insufficient to satisfy the Prevailing Wage Law’s required fringe
cost pursuant to Supplement G.
Effective as of January 1, 2003, and amended January 1, 2008.
 ***************************************
Knife River – Southern Idaho, a Division of Hap Taylor & Sons, Inc. shall make
supplemental contributions on behalf of its Davis-Bacon Employees in such amount
as may be necessary to satisfy the Prevailing Wage Law’s required fringe cost
without regard to any employer Matching and Profit Sharing Contributions
pursuant to Supplement G.
Effective as of May 3, 2004, and amended January 1, 2008.
***************************************
JTL Group, Inc. shall make supplemental contributions on behalf of its
Davis-Bacon Employees in such amount as may be necessary to satisfy the
Prevailing Wage Law’s required fringe cost without regard to any employer
Matching and Profit Sharing Contributions pursuant to Supplement G.
Effective as of January 1, 2005, and amended January 1, 2008.
***************************************
Knife River – Spokane, a Division of Hap Taylor & Sons, Inc. shall make
supplemental contributions on behalf of its Davis-Bacon Employees in such amount
as may be necessary to satisfy the Prevailing Wage Law’s required fringe cost
without regard to any employer Matching and Profit Sharing Contributions
pursuant to Supplement G.
Effective as of July 1, 2005, and amended January 1, 2008.
***************************************


 
- 146 -

--------------------------------------------------------------------------------

 




SCHEDULE B (CONTINUED)
Kent’s Oil Service shall make supplemental contributions on behalf of its
Davis-Bacon Employees in such amount as may be necessary to satisfy the
Prevailing Wage Law’s required fringe cost to the extent that the sum of the
employer Matching and Profit Sharing Contributions, if any, for a period are
insufficient to satisfy the Prevailing Wage Law’s required fringe cost pursuant
to Supplement G.
Effective as of September 1, 2008.
***************************************
Knife River Corporation – North Central (dba Knife River – North Dakota
Division) shall make supplemental contributions on behalf of its Davis-Bacon
Employees in such amounts as may be necessary to satisfy the Prevailing Wage
Law’s required fringe cost to the extent that the sum of the employer Matching
and Profit Sharing Contributions, if any, for a period are insufficient to
satisfy the Prevailing Wage Law’s required fringe cost pursuant to Supplement G.
Effective as of May 1, 2010.
***************************************
Ames Sand & Gravel, Inc. shall make supplemental contributions on behalf of its
Davis-Bacon Employees in such amounts as may be necessary to satisfy the
Prevailing Wage Law’s required fringe cost to the extent that the sum of the
employer Matching and Profit Sharing Contributions, if any, for a period are
insufficient to satisfy the Prevailing Wage Law’s required fringe cost pursuant
to Supplement G.
Effective as of May 1, 2010.




 
- 147 -

--------------------------------------------------------------------------------

 

